EXHIBIT 10.1





CREDIT AGREEMENT

dated as of

December 22, 2006

between

ATLANTIC AMERICAN CORPORATION

and

WACHOVIA BANK, NATIONAL ASSOCIATION











--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Page ARTICLE I
DEFINITIONS 1         Section 1.01    Definitions 1         Section
1.02    Accounting Terms and Determinations 14         Section 1.03    Use of
Defined Terms 15         Section 1.04     Terminology 15         Section 1.05
    References 15 ARTICLE II
THE CREDITS 15         Section 2.01    Commitment to Make Advances 15
        Section 2.02    Method of Borrowing 15         Section 2.03     Note 16
        Section 2.04    Repayment Terms; Mandatory Prepayments and Repayments 16
        Section 2.05     Interest Rates 17         Section 2.06    Optional
Termination or Reduction of Commitment 19         Section 2.07    Mandatory
Reduction and Termination of Commitment 19         Section 2.08    Optional
Prepayments 20         Section 2.09    General Provisions as to Payments 20
        Section 2.10    Computation of Interest 21         Section
2.11    Conversion and Continuation of Advances 21         Section
2.12    Unused Fees 22 ARTICLE III
CONDITIONS TO ADVANCES 22         Section 3.01    Conditions to Closing 22
        Section 3.02    Conditions to All Borrowings 24 ARTICLE IV
REPRESENTATIONS AND WARRANTIES 24         Section 4.01    Corporate Existence
and Power 24         Section 4.02    Corporate and Governmental Authorization;
No Contravention 25         Section 4.03    Binding Effect 25         Section
4.04    Financial Information 25         Section 4.05    Litigation 25
        Section 4.06    Compliance with ERISA 26         Section 4.07    Taxes
26         Section 4.08    Subsidiaries 26         Section 4.09    Not an
Investment Company 26         Section 4.10    Public Utility Holding Company Act
26         Section 4.11    Ownership of Property; Liens 27         Section
4.12    No Default 27         Section 4.13    Full Disclosure 27         Section
4.14    Environmental Matters 27

-i-

--------------------------------------------------------------------------------



              Section 4.15    Compliance with Laws 28         Section
4.16    Capital Stock 28         Section 4.17    Margin Stock 28         Section
4.18    Insolvency 28         Section 4.19    Insurance 28         Section
4.20    Debt and Redeemable Preferred Stock 28 ARTICLE V
COVENANTS 28         Section 5.01    Information 29         Section
5.02    Inspection of Property, Books and Records 30         Section
5.03    Ratio of Funded Debt to Consolidated Total Capitalization 31
        Section 5.04    Ratio of Funded Debt to EBITDA 31         Section
5.05    Minimum Consolidated Tangible Net Worth 31         Section
5.06    Restricted Payments 31         Section 5.07    Capital Expenditures 31
        Section 5.08    Loans or Advances 31         Section 5.09    Investments
32         Section 5.10    Negative Pledge 32         Section
5.11    Maintenance of Existence 33         Section 5.12    Dissolution 33
        Section 5.13    Consolidations, Mergers and Sales of Assets 33
        Section 5.14    Use of Proceeds 34         Section 5.15    Compliance
with Laws; Payment of Taxes 34         Section 5.16    Insurance 34
        Section 5.17    Change in Fiscal Year 34         Section
5.18    Maintenance of Property 34         Section 5.19    Environmental Notices
35         Section 5.20    Environmental Matters 35         Section
5.21    Environmental Release 35         Section 5.22    Additional Covenants,
Etc 35         Section 5.23    Transactions with Affiliates 36         Section
5.24    Risk-Based Capital Ratio 36         Section 5.25    Maintenance of
Statutory Surplus 36         Section 5.26    Minimum Investment in NAIC Rated
Bonds; Maximum Investment in
                                  Investment Properties 36         Section
5.27    Senior Indebtedness under Indenture 36         Section 5.28    Other
Obligations of Borrower 36         Section 5.29    Depository Relationship 36
ARTICLE VI
DEFAULTS 37         Section 6.01    Events of Default 37 ARTICLE VII
CHANGE IN CIRCUMSTANCES; COMPENSATION 40         Section 7.01    Basis for
Determining Interest Rate Inadequate or Unfair 40         Section
7.02    Illegality 40

-ii-

--------------------------------------------------------------------------------



              Section 7.03    Increased Cost and Reduced Return 40
        Section 7.04    Base Rate Advances Substituted for Affected Euro-Dollar
Advances 42         Section 7.05    Compensation 42 ARTICLE VIII
MISCELLANEOUS 43         Section 8.01    Notices 43         Section 8.02    No
Waivers 43         Section 8.03    Expenses; Documentary Taxes; Indemnification;
Increased Cost and Reduced Return 43         Section 8.04    CONSEQUENTIAL
DAMAGES 44         Section 8.05    Setoffs 44         Section 8.06    Amendments
and Waivers 44         Section 8.07    Successors and Assigns 45         Section
8.08    Confidentiality 46         Section 8.09    Survival of Certain
Obligations 47         Section 8.10    Georgia Law 47         Section
8.11    Severability 47         Section 8.12    Interest 47         Section
8.13    Interpretation 47         Section 8.14    Consent to Jurisdiction 47
        Section 8.15    Counterparts 47         Section 8.16    Termination of
Existing Credit Facilities 47

      SCHEDULE 4.05 LITIGATION SCHEDULE 4.08A EXISTING INSURANCE SUBSIDIARIES
SCHEDULE 4.08B EXISTING SUBSIDIARIES WHICH ARE NOT INSURANCE SUBSIDIARIES
SCHEDULE 4.20 REDEEMABLE PREFERRED STOCK AND DEBT
EXISTING ON CLOSING DATE

      EXHIBIT A Note EXHIBIT B Form of Opinion of Counsel for the Borrower
EXHIBIT C Form of Closing Certificate of Borrower EXHIBIT D Form of Secretary's
Certificate EXHIBIT E Form of Compliance Certificate EXHIBIT F Form of
Assignment and Acceptance EXHIBIT G Form of Notice of Conversion or Continuation





-iii-

--------------------------------------------------------------------------------






CREDIT AGREEMENT

        AGREEMENT dated as of December 22, 2006 between ATLANTIC AMERICAN
CORPORATION and WACHOVIA BANK, NATIONAL ASSOCIATION.

        The Borrower has requested a revolving loan from the Bank in the amount
of Fifteen Million and No/100 Dollars ($15,000,000.00) to be used to refinance
the Borrower’s existing loans with the Bank and for general corporate purposes
of the Borrower. The Bank has agreed to make such loan on the terms and
conditions as hereinafter provided. The parties hereto agree as follows:

ARTICLE I
DEFINITIONS

         Section 1.01   Definitions.   The terms as defined in this Section 1.01
shall, for all purposes of this Agreement and any amendment hereto (except as
herein otherwise expressly provided or unless the context otherwise requires),
have the meanings set forth herein:

           “2002 Debentures” has the meaning given to the term “Debentures” in
the 2002 Indenture.  

           “2003 Debentures” has the meaning given to the term “Debentures” in
the 2003 Indenture.  

           “2002 Indenture” means that certain indenture delivered in connection
with the 2002 Trust Preferred Transaction dated December 4, 2002 by and between
the Borrower and State Street Bank and Trust Company of Connecticut, National
Association, as Trustee.  

           “2003 Indenture” means that certain indenture delivered in connection
with the 2003 Trust Preferred Transaction dated May 15, 2003 by and between the
Borrower and U.S. Bank National Association, as Trustee.  

           “2002 Trust Preferred Transaction” means a transaction in which: (a)
the Borrower established the Statutory Trust I and acquired all of the Statutory
Trust I’s common securities; (b) the Statutory Trust I acquired up to
$18,042,000 of the Borrower’s subordinated debentures with proceeds received
from the issuance of its own trust preferred securities; and (c) the Borrower
provided a limited-recourse guaranty to pay the Statutory Trust I’s obligations
on the trust preferred securities, but only to the extent the Statutory Trust I
has funds available for the payment of such obligations.  

           “2003 Trust Preferred Transaction” means a transaction in which: (a)
the Borrower established the Statutory Trust II and acquired all of the
Statutory Trust II’s common securities; (b) the Statutory Trust II acquired up
to $23,196,000 of the Borrower’s subordinated debentures with proceeds received
from the issuance of its own trust preferred securities; and (c) the Borrower
provided a limited-recourse guaranty to pay the Statutory Trust II’s obligations
on the trust preferred securities, but only to the extent the Statutory Trust II
has funds available for the payment of such obligations.  

--------------------------------------------------------------------------------



           “Adjusted Capital” shall mean, as to any Insurance Subsidiary, the
total amount identified as “Total Adjusted Capital” in column 1 in the five-year
historical data exhibit of the Annual Statement of each Insurance Subsidiary,
prepared in accordance with statutory accounting principles.  

          “Adjusted London Interbank Offered Rate” has the meaning set forth in
Schedule 2.05(c).  

          “Advance” means any advance made by the Bank under the Commitment
pursuant to Section 2.01 hereof.  

          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.  

          “Aggregate Value of NAIC Rated Bonds” shall mean the aggregate cost,
without duplication, of all bonds rated “2” or better by NAIC, owned by the
Borrower or any Consolidated Subsidiary and held as investments, as shown on the
books and records of the Borrower or such Consolidated Subsidiary and as
determined in accordance with GAAP.  

          “Aggregate Value of Total Investments” shall mean the aggregate cost,
without duplication, of all bonds, redeemable preferred stocks, non-redeemable
preferred stocks, common stocks, mortgage loans, loans to policy holders, other
long term investments, short term investments and other properties of the
Borrower or any Consolidated Subsidiary held for investment purposes, as shown
on the books and records of the Borrower or such Consolidated Subsidiary and as
determined in accordance with GAAP.


          “Agreement” means this Credit Agreement, together with all amendments
and supplements hereto.


          “Amortization” means for any period the sum of all amortization
expenses of the Borrower and its Consolidated Subsidiaries for such period,
determined in accordance with GAAP, exclusive of the amortization of deferred
acquisition costs.


          “Annual Statement” means, with respect to any Insurance Subsidiary,
the annual report, statement or other filing made by such Insurance Subsidiary
with the insurance department or other governmental authority of the state in
which such Insurance Subsidiary is formed or incorporated which regulates,
supervises or otherwise has jurisdiction over such Insurance Subsidiary, all in
accordance with statutory accounting principles.


           “Applicable Margin” has the meaning set forth in Section 2.05(a).

-2-

--------------------------------------------------------------------------------



           “Assignee” has the meaning set forth in Section 8.07(c).


          “Assignment and Acceptance” means an Assignment and Acceptance
executed in accordance with Section 8.07(c) in the form attached hereto as
Exhibit F.


          “Authority” has the meaning set forth in Section 7.02.


          “Bank” means Wachovia Bank, National Association, a national banking
association, and its successors and assigns.


          “Bank Products”shall mean any service or facility extended to the
Borrower in the ordinary course of business by the Bank or any Affiliate of the
Bank in the nature of any cash management or related services provided in the
ordinary course of business for the account of the Borrower (including the
Automated Clearing House processing of electronic funds transfers, controlled
disbursements, accounts or services, commercial credit card and merchant card
services).


          “Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, and (ii) one-half of one percent above the
Federal Funds Rate for such day. For purposes of determining the Base Rate for
any day, changes in the Prime Rate and the Federal Funds Rate shall be effective
on the date of each such change.


          “Base Rate Advance” means an Advance which bears or is to bear
interest at a rate based upon the Base Rate.


          “Book Value” means with respect to any asset, the cost of such asset,
minus accumulated depreciation or amortization, if any, with respect to such
asset.


          “Borrower” means Atlantic American Corporation, a Georgia corporation,
and its successors and permitted assigns.


          “Capital Expenditures” means for any period the sum of all capital
expenditures incurred during such period by the Borrower and its Consolidated
Subsidiaries, as determined in accordance with GAAP.


          “Capital Stock” means any redeemable or nonredeemable capital stock of
the Borrower or any Consolidated Subsidiary (to the extent issued to a Person
other than the Borrower), whether common or preferred.


          “CERCLA” means the Comprehensive Environmental Response Compensation
and Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.


           “CERCLIS” means the Comprehensive Environmental Response Compensation
and Liability Information System established pursuant to CERCLA.


           “Change of Law” shall have the meaning set forth in Section 7.02.

-3-

--------------------------------------------------------------------------------



          “Closing Certificate” has the meaning set forth in Section 3.01(d).


           “Closing Date” means December 22, 2006.


          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.


           “Commitment” means, for each period shown below, the following
commitment amount:


Period Commitment Amount                 From the Closing Date through June 30,
2007 $ 15,000,000.00                 From July 1, 2007 through December 31, 2007
$ 14,500,000.00                 From January 1, 2008 through June 30, 2008 $
14,000,000.00                 From July 1, 2008 through December 31, 2008 $
13,500,000.00                 From January 1, 2009 through June 30, 2009 $
13,000,000.00                 From July 1, 2009 through December 31, 2009 $
12,000,000.00                 From January 1, 2010 through June 30, 2010 $
10,500,000.00


          “Company Action Level” means 200% of the Authorized Control Level
Risk-Based Capital of each Insurance Subsidiary. The Authorized Control Level
Risk-Based Capital of each Insurance Subsidiary shall be computed in the manner
from time to time prescribed by the applicable state insurance department or
regulatory authority for inclusion in the Annual Statement of each Insurance
Subsidiary to such department or regulatory authority.


          “Compliance Certificate” has the meaning set forth in Section 5.01(c).


           “Consolidated Interest Expense” for any period means interest,
whether expensed or capitalized, in respect of Debt of the Borrower and any of
its Consolidated Subsidiaries outstanding during such period.


           “Consolidated Net Income” means, for any period, the Net Income of
the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis, but excluding (i) extraordinary gains and (ii) any equity interests of
the Borrower or any Subsidiary in the unremitted earnings of any Person that is
not a Subsidiary in excess of $500,000, determined on a consolidated basis, per
annum.


          “Consolidated Subsidiary” means at any date with respect to any
Person, any Subsidiary or other entity the accounts of which, in accordance with
GAAP, would be consolidated with those of such Person in its consolidated
financial statements as of such date.


          “Consolidated Tangible Net Worth” means, at any time, Stockholders’
Equity, less the sum of the value, as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP, of


-4-

--------------------------------------------------------------------------------



 

          (A)      Any change in equity resulting from any write-up of assets
subsequent to December 31, 2005 (other than the usual and customary valuation of
the investment portfolio of the Borrower or any Consolidated Subsidiary from
time to time);


 

          (B)      All assets which would be treated as intangible assets for
balance sheet presentation purposes under GAAP, related to the compliance by the
Borrower with the provisions of Financial Accounting Statement Board Statement
No. 141, all determined in accordance with GAAP; provided, however, deferred
acquisition costs, as determined in accordance with GAAP, shall not be deducted
from Stockholders Equity;


 

          (C)      To the extent not included in (B) of this definition,
deferred expenses, other than deferred acquisition costs, as determined in
accordance with GAAP, provided, however, that deferred expenses in an amount not
to exceed $2,000,000 incurred as a result of financings of Funded Debt,
including, without limitation, the 2002 Trust Preferred Transaction and the 2003
Trust Preferred Transaction, shall be excluded from this definition; and
provided further, that prepaid expenses shall not constitute deferred expenses
for the purposes of this definition; and


 

          (D)      Other than in the ordinary course of business, loans or
advances to stockholders, directors, officers or employees.


          “Consolidated Total Assets” means, at any time, the total assets of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis, as set forth or reflected on the most recent consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries, prepared in accordance with
GAAP.


          “Consolidated Total Capitalization” means, at any time, the sum of (i)
Consolidated Tangible Net Worth, and (ii) Funded Debt.


          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.


          “Debentures” means the 2002 Debentures and the 2003 Debentures,
collectively.


          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to reimburse any bank or other Person in
respect of amounts payable under a banker’s acceptance, (vi) all Redeemable
Preferred Stock of such Person (in the event such Person is a corporation),
(vii) all obligations (absolute or contingent) of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (viii) all Debt of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person, and (ix) all
Debt of others Guaranteed by such Person.


-5-

--------------------------------------------------------------------------------



          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.


          “Default Rate” means, on any day, the sum of the Base Rate plus 2%.


          “Depreciation” means for any period the sum of all depreciation
expenses of the Borrower and its Consolidated Subsidiaries for such period, as
determined in accordance with GAAP.


          “Dividends” means for any period the sum of all dividends paid or
declared during such period in respect of any Capital Stock and Redeemable
Preferred Stock (other than dividends paid or payable in the form of additional
Capital Stock).


          “Dollars” or “$” means dollars in lawful currency of the United States
of America.


          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in Georgia are authorized or required by law
to close.


          “EBITDA” for any period means the sum of (i) Consolidated Net Income,
(ii) taxes on income, (iii) Consolidated Interest Expense, (iv) Depreciation and
(v) Amortization, all determined with respect to the Borrower and its
Consolidated Subsidiaries on a consolidated basis for such period and in
accordance with GAAP. In determining EBITDA for any period, (i) any Consolidated
Subsidiary acquired during such period by the Borrower or any other Consolidated
Subsidiary shall be included on a pro forma, historical basis as if it had been
a Consolidated Subsidiary during such entire period and (ii) any amounts which
would be included in a determination of EBITDA for such period with respect to
assets acquired during such period by the Borrower or any Consolidated
Subsidiary shall be included in the determination of EBITDA for such period and
the amount thereof shall be calculated on a pro forma, historical basis as if
such assets had been acquired by the Borrower or such Consolidated Subsidiary
prior to the first day of such period.


          “Environmental Authority” means any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.


          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Borrower or any Subsidiary required by any Environmental
Requirement.


-6-

--------------------------------------------------------------------------------



          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental
Requirements, whether or not entered upon consent or written agreements with an
Environmental Authority or other entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
decree or order.


          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.


          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.


          “Environmental Notices” means written notice from any Environmental
Authority of possible or alleged noncompliance with or liability under any
Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority for correction
of any violation of any Environmental Requirement or any investigations
concerning any violation of any Environmental Requirement.


          “Environmental Proceedings” means any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.


          “Environmental Releases” means releases as defined in CERCLA or under
any applicable state or local environmental law or regulation.


          “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to the Borrower, any Subsidiary
or the Properties, including but not limited to any such requirement under
CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.


          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.


          “Euro-Dollar Business Day” means any Domestic Business Day on which
dealings in Dollar deposits are carried out in the London interbank market.


-7-

--------------------------------------------------------------------------------



          “Euro-Dollar Advance” means an Advance which bears or is to bear
interest at a rate based upon the London Interbank Offered Rate.


          “Euro-Dollar Reserve Percentage” has the meaning set forth in Section
2.05(c).


          “Event of Default” has the meaning set forth in Section 6.01.


          “Fair Market Value” means, with respect to any asset, the greater of:
(i) the Gross Proceeds received by the Borrower or any Subsidiary in connection
with the sale, transfer or other disposition by the Borrower or such Subsidiary
(as the case may be) of such asset, or (ii) the Book Value of such asset.


          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Bank on such day on such transactions as determined by the
Bank.


          “Financing” shall mean (i) any transaction or series of transactions
for the incurrence by the Borrower of any Debt or for the establishment of a
commitment to make advances which would constitute Debt of the Borrower, which
Debt (in either of the foregoing cases) is not by its terms subordinate and
junior to Debt of the Borrower arising hereunder, (ii) an obligation incurred in
a transaction or series of transactions in which assets of the Borrower are sold
and leased back, or (iii) a sale of accounts or other receivables or any
interest therein, other than a sale or transfer of accounts or receivables
attendant to a sale permitted hereunder of an operating division.


          “Fiscal Quarter” means any fiscal quarter of the Borrower.


          “Fiscal Year” means any fiscal year of the Borrower.


          “Forfeiture Proceeding” means any action, proceeding or investigation
affecting the Borrower or any of its Subsidiaries before any court, governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, if such action, proceeding or investigation could reasonably be
expected to result in (i) the seizure or forfeiture of any of their assets,
revenues or share capital, which when the Fair Market Value of such assets,
revenues or share capital subject to such seizure or forfeiture when aggregated
with the Fair Market Value of all other assets, revenues and share capital of
the Borrower and its Subsidiaries seized or forfeited since the Closing Date
exceeds $1,000,000, or (ii) a Material Adverse Effect.


          “Funded Debt” means, at any date, the total Debt of the Borrower and
its Subsidiaries determined on a consolidated basis, provided however, that for
the purposes of determining compliance with the covenant contained in Section
5.04 only, Funded Debt shall exclude the Subordinated Debt.


-8-

--------------------------------------------------------------------------------



          “GAAP” means generally accepted accounting principles applied on a
basis consistent with those which, in accordance with Section 1.02, are to be
used in making the calculations for purposes of determining compliance with the
terms of this Agreement.


          “Gross Proceeds” means any and all cash, plus the face amount of any
and all notes, bonds, debentures, instruments and evidences of indebtedness, and
the value of any other property, of whatever kind or nature, received by the
Borrower or any Subsidiary in connection with the sale, transfer or other
disposition by the Borrower or such Subsidiary (as the case may be) of any of
its assets.


          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.


          “Hazardous Materials” includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. §6901 et seq. and its implementing regulations and amendments,
or in any applicable state or local law or regulation, (b) any “hazardous
substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.


          “Insurance Subsidiaries” means those Persons set forth on Schedule
4.08A attached hereto, together with their respective successors, and any other
Subsidiary which at any time after the Closing Date is engaged principally in
the property and casualty insurance business, the accident and health insurance
business or the life insurance business or any combination thereof.


-9-

--------------------------------------------------------------------------------



          “Interest Period” means, with respect to each Euro-Dollar Advance, the
period commencing on the date that such Euro-Dollar Advance is first made,
converted or continued and ending on the numerically corresponding day in the
first, second, third or sixth month thereafter, as the Borrower may elect;
provided that:


 

          (a)      any Interest Period (subject to clause (c) below) which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;


 

          (b)      any Interest Period which begins on the last Euro-Dollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall, subject
to clause (c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and


 

          (c)      no Interest Period may be selected which begins before the
Termination Date and would otherwise end after the Termination Date.


          “Investment” means any investment in any Person, whether by means of
purchase or acquisition of obligations or securities of such Person, capital
contribution to such Person, loan or advance to such Person, making of a time
deposit with such Person, Guarantee or assumption of any obligation of such
Person or otherwise.


          “Investment Properties” for any period means all real property owned
by the Borrower and its Consolidated Subsidiaries during the applicable period;
provided, however, the definition of Investment Properties shall exclude any
real property if: (i) at least fifty percent (50%) of the net leasable area with
respect to such real property is occupied by the Borrower and/or its
Subsidiaries; and (ii) the primary use of such real property is the operation of
the Borrower’s and/or Subsidiaries’ respective businesses.


          “Lending Office” means, as to the Bank, its office located at its
address set forth on the signature pages hereof (or identified on the signature
pages hereof as its Lending Office) or such other office as the Bank may
hereafter designate as its Lending Office by notice to the Borrower.


          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


-10-

--------------------------------------------------------------------------------



           “Loan Documents” means this Agreement, the Note, the Pledge
Agreement, any other document evidencing, relating to or securing the Advances,
and any other document or instrument delivered from time to time in connection
with this Agreement, the Note or the Advances, as such documents and instruments
may be amended or supplemented from time to time.


           “London Interbank Offered Rate” has the meaning set forth in Section
2.05(c).


          “Margin Stock” means “margin stock” as defined in Regulation T, U or X
of the Board of Governors of the Federal Reserve System, as in effect from time
to time, together with all official rulings and interpretations issued
thereunder.


          “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
financial condition, operations, business or properties of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Bank under the Loan Documents, or the ability of the Borrower to perform its
obligations under the Loan Documents to which it is a party, as applicable, or
(c) the legality, validity or enforceability of any Loan Document.


          “Multiemployer Plan” shall have the meaning set forth in Section
4001(a)(3) of ERISA.


          “NAIC" means the National Association of Insurance Commissioners.


          “Net Income” means, as applied to any Person for any period, the
aggregate amount of net income of such Person, after taxes, for such period, as
determined in accordance with GAAP.


          “Note” means the promissory note of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Advances.


          “Notice of Continuation or Conversion” has the meaning as specified in
Section 2.02.


          “Obligations” means all Advances, interest, fees and other obligations
owing by the Borrower to the Bank hereunder and under any other Loan Document,
all existing and future obligations of the Borrower under or in respect of swap
agreements, caps and collar arrangements provided by the Bank or an Affiliate of
the Bank, and all obligations of the Borrower in respect of Bank Products.


          “Officer's Certificate” has the meaning set forth in Section 3.01(e).


          “Participant” has the meaning set forth in Section 8.07(b).


-11-

--------------------------------------------------------------------------------



          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.


          “Permitted Acquisition” means the acquisition by the Borrower or any
Subsidiary of shares of capital stock of any Person or assets from any Person,
if: (A) in the case of the acquisition of shares of capital stock of any Person,
immediately after giving effect to such acquisition (i) such Person is a
Consolidated Subsidiary; (ii) the Borrower controls such Person directly or
indirectly through a Subsidiary; (iii) no Default shall have occurred and be
continuing; (iv) the line or lines of business engaged in by such Person are the
same or substantially the same as the lines of business engaged in by the
Borrower and its Subsidiaries on the Closing Date; and (v) such acquisition is
made on a negotiated basis with the approval of the Board of Directors of the
Person to be acquired and, if necessary, the shareholders of the Person to be
acquired; and (B) in the case of the acquisition of assets from any Person,
immediately after giving effect to such acquisition: (i) the assets acquired by
the Borrower or such Subsidiary shall be used by the Borrower or such Subsidiary
in a line of business the same or substantially the same as the lines of
business engaged in by the Borrower and its Subsidiaries on the Closing Date;
and (ii) no Default shall have occurred and be continuing.


          “Person” means an individual, a corporation, a limited liability
company, a partnership (including without limitation, a joint venture), an
unincorporated association, a trust or any other entity or organization,
including, but not limited to, a government or political subdivision or an
agency or instrumentality thereof.


          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding 5 plan years made contributions.


          “Pledge Agreement” means the Pledge Agreement dated of even date
herewith executed by the Borrower for the benefit of the Bank, as the same may
be amended, restated, supplemented or otherwise modified from time to time,
pursuant to which the Borrower has pledged to the Bank the stock or other equity
interests it holds in the following Subsidiaries: American Southern Insurance
Company, Association Casualty Insurance Company, Georgia Casualty & Surety
Company and Bankers Fidelity Life Insurance Company, and agrees to pledge any
stock or equity interests it obtains in the future with respect to existing
Subsidiaries or Persons which become Subsidiaries, as more fully set forth
therein.


          “Prime Rate” refers to that interest rate so denominated and set by
the Bank from time to time as an interest rate basis for borrowings. The Prime
Rate is but one of several interest rate bases used by the Bank. The Bank lends
at interest rates above and below the Prime Rate.


-12-

--------------------------------------------------------------------------------



          “Properties” means all real property owned, leased or otherwise used
or occupied by the Borrower or any Subsidiary, wherever located.


          “Quarterly Payment Date” means each April 1, July 1, October 1, and
January 1, or if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.


          “Quarterly Statement” means, with respect to any Insurance Subsidiary,
the quarterly report, statement or other filing made by such Insurance
Subsidiary with the insurance department or other governmental authority of the
state in which such Insurance Subsidiary is formed or incorporated which
regulates, supervises or otherwise has jurisdiction over such Insurance
Subsidiary, all in accordance with statutory accounting principles.


          “Rate Determination Date” has the meaning set forth in Section
2.05(a).


          “Redeemable Preferred Stock” of any Person means any preferred stock
issued by such Person which is at any time prior to the Termination Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.


          “Restricted Payment” means (i) any dividend or other distribution on
any shares of the Borrower’s capital stock (except dividends payable solely in
shares of its capital stock) or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (a) any shares of the Borrower’s
capital stock (except shares acquired upon the conversion thereof into other
shares of its capital stock) or (b) any option, warrant or other right to
acquire shares of the Borrower’s capital stock.


          “Series D Preferred Stock” means the Borrower's Series D Preferred
Stock.


          “Statutory Surplus” means, at any time for any Insurance Subsidiary,
the “Statutory Surplus” of such Insurance Subsidiary as set forth or reflected
on the most recent Annual Statement or Quarterly Statement of such Insurance
Subsidiary, prepared in accordance with statutory accounting principles.


          “Statutory Trust I” means ATLANTIC AMERICAN STATUTORY TRUST I, a
Connecticut statutory trust.


          “Statutory Trust II” means ATLANTIC AMERICAN STATUTORY TRUST II, a
Connecticut statutory trust.


          “Stockholders’ Equity” means, at any time, the shareholders’ equity of
the Borrower and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding (i) any Redeemable
Preferred Stock of the Borrower or any of its Consolidated Subsidiaries and (ii)
the amount appearing as “accumulated other comprehensive income” on the balance
sheets of the Borrower. Shareholders’ equity generally would include, but not be
limited to (i) the par or stated value of all outstanding Capital Stock, (ii)
capital surplus, (iii) retained earnings, and (iv) various deductions such as
(A) purchases of treasury stock, (B) valuation allowances, (C) receivables due
from an employee stock ownership plan, (D) employee stock ownership plan debt
guarantees, and (E) translation adjustments for foreign currency transactions.


-13-

--------------------------------------------------------------------------------



          “Subordinated Debt” means Debt of the Borrower and its Subsidiaries
incurred in connection with the 2002 Trust Preferred Transaction and the 2003
Trust Preferred Transaction.


          “Subsidiary” means as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.


          “Taxes” has the meaning set forth in Section 2.09(c).


          “Termination Date” means the earlier to occur of (i) June 30, 2010,
(ii) the date the Commitment is terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Commitment entirely pursuant to Section 2.06.


          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Borrower’s or any Subsidiary’s business and on a temporary basis.


          “Transferee” has the meaning set forth in Section 8.07(d).


          “Unused Commitment” means at any date, an amount equal to the
Commitment less the aggregate outstanding principal amount of the Advances.


          “Wholly Owned Subsidiary” means any Subsidiary all of the shares of
capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the Borrower.


         Section 1.02   Accounting Terms and Determinations. Unless otherwise
specified herein, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with (a) in the case of the Borrower and each Subsidiary, GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants or otherwise required by a change in GAAP) with
the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Bank, unless with respect to any
such change concurred in by the Borrower’s independent public accountants or
required by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Bank shall so object in writing within 30
days after the delivery of such financial statements, in either of which events
such calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01 hereof, shall mean the
financial statements referred to in Section 4.04), and (b) in the case of any
Insurance Subsidiary, statutory accounting principles as in effect from time to
time, applied on a consistent basis.

-14-

--------------------------------------------------------------------------------



         Section 1.03   Use of Defined Terms. All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.

         Section 1.04   Terminology. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural and the plural
shall include the singular. Titles of Articles and Sections in this Agreement
are for convenience only, and neither limit nor amplify the provisions of this
Agreement.

         Section 1.05   References. Unless otherwise indicated, references in
this Agreement to “Articles”, “Exhibits”, “Schedules”, and “Sections” are
references to articles, exhibits, schedules and sections hereof.

ARTICLE II
THE CREDITS

         Section 2.01   Commitment to Make Advances. The Bank hereby agrees, on
the terms and conditions set forth herein, to make Advances to the Borrower from
time to time before the Termination Date; provided that, immediately after each
such Advance is made, the aggregate principal amount of outstanding Advances
shall not exceed the Commitment; provided further that, no Advances shall be
made prior to January 8, 2007 other than the first Advance made on the Closing
Date for the purpose of repaying the Borrower’s existing obligations to the Bank
as set forth in Section 8.16 hereof. Within the foregoing limits, the Borrower
may borrow under this Section, repay or, prepay Advances and reborrow under this
Section at any time before the Termination Date. The Bank shall have no
obligation to advance funds in excess of the amount of the Commitment.

         Section 2.02   Method of Borrowing. The Borrower shall give the Bank
notice (a “Notice of Borrowing”) prior to 11:00 A.M. (Atlanta, Georgia time) on
the same Domestic Business Day in the case of each proposed Base Rate Advance
and on the third Domestic Business Day prior to each proposed Euro-Dollar
Advance specifying (i) the date of such Advance (which shall be a Domestic
Business Day for a Base Rate Advance and a Euro-Dollar Business Day for a
Euro-Dollar Advance), (ii) whether such Advance is a Base Rate Advance or a
Euro-Dollar Advance, (iii) the aggregate amount of such Advance, and (iv) in the
case of a Euro-Dollar Advance, the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period. A
Notice of Borrowing, once given, shall be irrevocable. The Bank shall be
entitled to rely on any telephonic Notice of Borrowing which it believes in good
faith to have been given by a duly authorized officer or employee of the
Borrower and any Advances made by the Bank based on such telephonic notice
shall, when credited by the Bank to the regular deposit account maintained by
the Borrower with the Bank, be an Advance for all purposes hereunder. Not later
than 2:00 p.m., Atlanta, Georgia time, on the date specified for the Advance in
the Notice of Borrowing, the Bank shall credit, in immediately available funds,
the amount of such Advance to the regular deposit account maintained by the
Borrower with the Bank. Notwithstanding anything to the contrary contained in
this Agreement, no Advance may be made if there shall have occurred a Default,
which Default shall not have been cured or waived.

-15-

--------------------------------------------------------------------------------



         Section 2.03   Note.

            (a)          The Advances shall be evidenced by a single Note
payable to the order of the Bank for the account of its Lending Office in an
amount equal to the original principal amount of the Commitment as of the
Closing Date.


            (b)          The Bank shall record, and prior to any transfer of the
Note shall endorse on the schedule forming a part thereof appropriate notations
to evidence, the date, amount and maturity of the Advances made by it, the
interest rates from time to time applicable thereto and the date and amount of
each payment of principal made by the Borrower with respect thereto and such
schedule shall constitute rebuttable presumptive evidence of the principal
amount owing and unpaid on the Note; provided that the failure of the Bank to
make, or any error in making, any such recordation or endorsement shall not
affect the obligation of the Borrower hereunder or under the Note or the ability
of the Bank to assign its Note. The Bank is hereby irrevocably authorized by the
Borrower so to endorse the Note and to attach to and make a part of the Note a
continuation of any such schedule as and when required.


         Section 2.04   Repayment Terms; Mandatory Prepayments and Repayments.

            (a)          Accrued interest on the Advances shall be due and
payable in consecutive quarterly payments commencing on January 1, 2007, and
continuing on each Quarterly Payment Date thereafter until the Termination Date,
upon which date, the Borrower shall repay in full the outstanding Advances and
all Obligations in connection therewith.


            (b)          The Advances shall be repaid in the amounts and on the
dates as set forth in the table below:


June 30, 2007 $       500,000 December 31, 2007 $       500,000 June 30, 2008
$       500,000 December 31, 2008 $       500,000 June 30, 2009 $    1,000,000
December 31, 2009 $    1,500,000 June 30, 2010 $  10,500,000

provided, however, if on any such date listed on the table above Advances
outstanding are less than the applicable repayment amount, such repayment amount
shall equal such outstanding amount.

-16-

--------------------------------------------------------------------------------



            (c)          On each date on which the Commitment is reduced by
definition or pursuant to Section 2.06 or Section 2.07, the Borrower shall repay
or prepay such principal amount of the outstanding Advances, if any (together
with interest accrued thereon), as may be necessary so that after such payment
the aggregate unpaid principal amount of the outstanding Advances does not
exceed the aggregate amount of the Commitment as then reduced.


         Section 2.05   Interest Rates.

            (a)          “Applicable Margin” shall be determined quarterly based
upon the ratio of Funded Debt to Consolidated Total Capitalization (calculated
as of the last day of each Fiscal Quarter), as follows:


Ratio of Funded Debt to
Consolidated Total Capitalization

--------------------------------------------------------------------------------

Base Rate
Advances

--------------------------------------------------------------------------------

Euro-Dollar
Advances

--------------------------------------------------------------------------------

     Greater than 45% 0% 2.50%      Greater than or equal to 40% but less
     than or equal to 45% 0% 2.00%      Less than 40% 0% 1.75%



          The Applicable Margin shall be determined effective as of the date
(herein, the “Rate Determination Date”) which is 60 days after the last day of
the Fiscal Quarter as of the end of which the foregoing ratio is being
determined, based on the quarterly financial statements of the Borrower for such
Fiscal Quarter, and the Applicable Margin so determined shall remain effective
from such Rate Determination Date until the date which is 60 days after the last
day of the Fiscal Quarter in which such Rate Determination Date falls (which
latter date shall be a new Rate Determination Date); provided that (i) for the
period from and including the Closing Date to but excluding the Rate
Determination Date next following the Closing Date, the Applicable Margin shall
be 0% for Base Rate Advances and 2.00% for Euro-Dollar Advances (ii) in the case
of any Applicable Margin determined for the fourth and final Fiscal Quarter of a
Fiscal Year, the Rate Determination Date shall be the date which is 120 days
after the last day of such final Fiscal Quarter and such Applicable Margin shall
be determined based upon the annual audited financial statements of the Borrower
for the Fiscal Year ended on the last day of such final Fiscal Quarter, and
(iii) if on any Rate Determination Date the Borrower shall have failed to
deliver to the Bank the financial statements required to be delivered pursuant
to Section 5.01(a) or Section 5.01(b) with respect to the Fiscal Year or Fiscal
Quarter, as the case may be, most recently ended prior to such Rate
Determination Date, then for the period beginning on such Rate Determination
Date and ending (subject to Section 7.05 and the provisions relating to Interest
Periods contained in this Agreement) on the date such financial statements are
delivered, the Applicable Margin shall be determined as if the ratio of Funded
Debt to Consolidated Total Capitalization was more than 45% at all times during
such period. Any change in the Applicable Margin on any Rate Determination Date
shall result in a corresponding change, effective on and as of such Rate
Determination Date, in the interest rate applicable to each Advance outstanding
on such Rate Determination Date, provided that no Applicable Margin shall be
decreased pursuant to this Section 2.05 if a Default is in existence on the Rate
Determination Date until such Default shall have been cured or waived in
accordance with the terms of this Agreement.


-17-

--------------------------------------------------------------------------------



            (b)          Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from the date such Advance is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day plus the Applicable Margin. Such interest shall be payable on the first
Domestic Business Day of each calendar month while such Base Rate Advance is
outstanding, on the date such Base Rate Advance is converted to a Euro-Dollar
Advance and, if a Base Rate Advance is then outstanding, on the Termination
Date. Any overdue principal of and, to the extent permitted by applicable law,
overdue interest on any Base Rate Advance shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the Default Rate.


            (c)          Each Euro-Dollar Advance shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin plus the
applicable Adjusted London Interbank Offered Rate for such Interest Period;
provided that if any Euro-Dollar Advance shall, as a result of clause (1)(c) of
the definition of Interest Period, have an Interest Period of less than one
month, such Euro-Dollar Advance shall bear interest during such Interest Period
at the rate applicable to Base Rate Advances during such period. Interest on
each Euro-Dollar Advance shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than 3 months, at intervals
of 3 months after the first day thereof. Any overdue principal of and, to the
extent permitted by applicable law, overdue interest on any Euro-Dollar Advance
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the Default Rate.


          The “Adjusted London Interbank Offered Rate” applicable to any
Interest Period means a rate per annum equal to the quotient obtained (rounded
upward, if necessary, to the next higher 1/100th of 1%) by dividing (i) the
applicable London Interbank Offered Rate for such Interest Period by (ii) 1.00
minus the Euro-Dollar Reserve Percentage.


          The “London Interbank Offered Rate” applicable to any Euro-Dollar
Advance means for the Interest Period of such Euro-Dollar Advance the rate per
annum determined on the basis of the rate for deposits in Dollars of amounts
equal or comparable to the principal amount of such Euro-Dollar Advance offered
for a term comparable to such Interest Period, which rate appears on the display
designated as Page “3750” of the Telerate Service (or such other page as may
replace page 3750 of that service or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London Interbank Offered Rates for U.S. dollar deposits) determined as of 1:00
p.m. New York City time, 2 Euro-Dollar Business Days prior to the first day of
such Interest Period.


          “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the applicable reserve requirement for the Bank in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Advances is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of the Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.


-18-

--------------------------------------------------------------------------------



            (d)          The Bank shall determine the interest rates applicable
to the Advances hereunder in accordance with the terms of this Agreement. The
Bank shall give prompt notice to the Borrower by telecopy of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.


            (e)          In the event that any financial statement or Compliance
Certificate delivered to the Bank is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an "Applicable
Period") than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall immediately deliver to the Bank a correct Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin for such
Applicable Period shall be determined on the basis of the ratio of Funded Debt
to Consolidated Total Capitalization set forth in the corrected Compliance
Certificate, and (iii) the Borrower shall immediately pay to the Bank the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. This Section 2.05(e) shall not limit the
rights of the Bank with respect to Section 2.05(f) below.


            (f)          After the occurrence and during the continuance of a
Default, the principal amount of the Advances (and, to the extent permitted by
applicable law, all accrued interest thereon) may, at the election of the Bank,
bear interest at the Default Rate.


         Section 2.06   Optional Termination or Reduction of Commitment. The
Borrower may, at any time terminate the Commitment at any time, or reduce the
Commitment from time to time by an aggregate minimum amount of at least
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. If the
Commitment is so reduced, such reduction shall be accounted for in determining
any fees due hereunder. If the Commitment is so terminated in its entirety, all
accrued fees shall be payable on the effective date of such termination. A
notice of reduction or termination of the Commitment hereunder, once given,
shall not thereafter be revocable by the Borrower.

         Section 2.07   Mandatory Reduction and Termination of Commitment. The
Commitment shall terminate and the unpaid principal balance and all accrued and
unpaid interest on the Note will be due and payable upon the first of the
following dates or events to occur: (i) acceleration of the maturity of the Note
in accordance with the remedies contained in Section 6.01; (ii) the Borrower’s
termination of the Commitment pursuant to Section 2.08; or (iii) upon the
expiration of the Commitment on the Termination Date. From and after the date of
such termination, no Advances shall be made.

-19-

--------------------------------------------------------------------------------



         Section 2.08   Optional Prepayments.

            (a)          The Borrower may, upon at least 1 Domestic Business
Day's notice to the Bank, prepay any Base Rate Advance in whole at any time, or
from time to time in part in amounts aggregating at least $500,000, or any
larger multiple of $100,000, by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment.


            (b)          The Borrower may not prepay all or any portion of the
principal amount of any Euro-Dollar Advance prior to the last day of an Interest
Period applicable thereto, unless the Borrower complies with Section 7.05.


         Section 2.09   General Provisions as to Payments.

            (a)          The Borrower shall make each payment of principal of,
and interest on, the Bank's Advances and of fees hereunder, not later than 11:00
A.M. (Atlanta, Georgia time) on the date when due, in Federal or other funds
immediately available at the place where payment is due, to the Bank at its
address set forth on the signature pages hereof.


            (b)          Whenever any payment of principal of, or interest on,
the Base Rate Advances or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of or
interest on the Euro-Dollar Advances shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.


            (c)          All payments of principal, interest and fees and all
other amounts to be made by the Borrower pursuant to this Agreement with respect
to any Advances or fee relating thereto shall be paid without deduction for, and
free from, any tax, imposts, levies, duties, deductions, or withholdings of any
nature now or at anytime hereafter imposed by any governmental authority or by
any taxing authority thereof or therein excluding in the case of the Bank, taxes
imposed on or measured by its net income, and franchise taxes imposed on it, by
the jurisdiction under the laws of which the Bank is organized or any political
subdivision thereof and, in the case of the Bank, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of the Bank's applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, imposts, levies, duties, deductions or withholdings of any nature being
"Taxes"). In the event that the Borrower is required by applicable law to make
any such withholding or deduction of Taxes with respect to any Advances or fee
or other amount, the Borrower shall pay such deduction or withholding to the
applicable taxing authority, shall promptly furnish to the Bank in respect of
which such deduction or withholding is made all receipts and other documents
evidencing such payment and shall pay to the Bank additional amounts as may be
necessary in order that the amount received by the Bank after the required
withholding or other payment shall equal the amount the Bank would have received
had no such withholding or other payment been made. If no withholding or
deduction of Taxes are payable in respect of any Advances or fee relating
thereto, the Borrower shall furnish the Bank, at the Bank's request, a
certificate from each applicable taxing authority or an opinion of counsel
acceptable to the Bank, in either case stating that such payments are exempt
from or not subject to withholding or deduction of Taxes. If the Borrower fails
to provide such original or certified copy of a receipt evidencing payment of
Taxes or certificate(s) or opinion of counsel of exemption, the Borrower hereby
agrees to compensate the Bank for, and indemnify it with respect to, the tax
consequences of the Borrower's failure to provide evidence of tax payments or
tax exemption.


-20-

--------------------------------------------------------------------------------



          In the event the Bank receives a refund of any Taxes paid by the
Borrower pursuant to this Section 2.09, it will pay to the Borrower the amount
of such refund promptly upon receipt thereof; provided, however, if at any time
thereafter it is required to return such refund, the Borrower shall promptly
repay to it the amount of such refund.


          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.09 shall be applicable with respect to any Participant, Assignee
or other Transferee, and any calculations required by such provisions (i) shall
be made based upon the circumstances of such Participant, Assignee or other
Transferee (provided that each Participant shall not be entitled to any
compensation greater than that which would have been received by the Bank under
similar circumstances), and (ii) constitute a continuing agreement and shall
survive the termination of this Agreement and the payment in full or
cancellation of the Note.


         Section 2.10   Computation of Interest. Interest on Base Rate Advances
shall be computed on the basis of a year of 365 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).
Interest on Euro-Dollar Advances shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed, calculated as to each
Interest Period from and including the first day thereof to but excluding the
last day thereof.

         Section 2.11   Conversion and Continuation of Advances.

            (a)          On the terms and subject to the conditions of this
Agreement, the Borrower may elect (A) at the end of any Interest Period with
respect to any Euro-Dollar Advance to convert such Euro-Dollar Advance into a
Base Rate Advance or to continue such Euro-Dollar Advance for an additional
Interest Period, or (B) at any time to convert a Base Rate Advance to a
Euro-Dollar Advance. The Borrower shall make each such election by delivering to
the Bank a notice in the form of Exhibit G (a "Notice of Continuation or
Conversion") prior to 11:00 a.m. (Atlanta, Georgia time) at least 3 Euro-Dollar
Business Days prior to the effective date of any conversion to or continuation
of a Euro-Dollar Advance, and prior to 10:00 a.m. (Atlanta, Georgia time) on the
same Domestic Business Day as the effective date of any conversion to a Base
Rate Advance, specifying (x) in the case of a conversion to or continuation of a
Euro-Dollar Advance, the Interest Period; (y) the date of conversion or
continuation (which shall be a Euro-Dollar Business Day, in the case of a
conversion to or continuation of a Euro-Dollar Advance and a Domestic Business
Day in the case of a conversion to a Base Rate Advance); and (z) the amount and
type of conversion or continuation. Upon timely receipt of a Notice of
Continuation or Conversion, the Bank shall promptly notify the Borrower of the
applicable interest rate for the Interest Period selected in such Notice of
Continuation or Conversion; provided that the failure by the Bank to provide any
such notice shall not, in any way, affect or diminish the Borrower's obligations
to the Bank or the Bank's rights under this Agreement, the Notes or any of the
other Loan Documents. If, within the time period required under this Section,
the Bank shall not have received a Notice of Continuation or Conversion with
respect to a Euro-Dollar Advance from the Borrower of an election to continue
such loans for an additional Interest Period, then, upon the expiration of the
Interest Period therefor, such Advance shall be converted automatically into a
Base Rate Advance.


-21-

--------------------------------------------------------------------------------



            (b)          No more than one Interest Period shall be applicable to
the Advances made on any day.


            (c)          Notwithstanding anything to the contrary contained in
this Agreement, no Advance may be continued as, or converted to, a Euro-Dollar
Advance if at the time of continuation or conversion there shall have occurred
an Event of Default, which Event of Default shall not have been cured or waived
in writing.


         Section 2.12   Unused Fees. The Borrower shall pay to the Bank a
commitment fee, calculated on the average daily amount of the Unused Commitment
at the rate of 0.25% per annum. Such commitment fees shall accrue from and
including the Closing Date to but excluding the Termination Date and shall be
payable on each Quarterly Payment Date and on the Termination Date.

ARTICLE III
CONDITIONS TO ADVANCES

         Section 3.01   Conditions to Closing. The effectiveness of this
Agreement and obligation of the Bank to make the first Advance, which shall be
applied as set forth in Section 8.16 hereof, is subject to the following
conditions:

            (a)          receipt by the Bank from the Borrower of a duly
executed counterpart of this Agreement signed by the Borrower;


            (b)          receipt by the Bank of the duly executed Note for the
account of the Bank complying with the provisions of Section 2.03;


            (c)          receipt by the Bank of an opinion (together with any
opinions of local counsel relied on therein) of Jones Day, counsel for the
Borrower, dated as of the Closing Date, substantially in the form of Exhibit B
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Bank may reasonably request, including, but not
limited to, an opinion that the Advances constitute "Senior Indebtedness" as
defined in the 2002 and 2003 Indentures;


-22-

--------------------------------------------------------------------------------



            (d)          receipt by the Bank of a certificate (the "Closing
Certificate"), dated the Closing Date, substantially in the form of Exhibit C
hereto, signed by a principal financial officer of the Borrower, to the effect
that (i) no Default has occurred and is continuing on the Closing Date and (ii)
the representations and warranties of the Borrower contained in Article IV are
true on and as of the Closing Date;


            (e)          receipt by the Bank of all documents which the Bank may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement, the Note, and any other
matters relevant hereto, all in form and substance satisfactory to the Bank,
including without limitation a certificate of incumbency from the Borrower (the
"Officer's Certificate"), signed by the Secretary or an Assistant Secretary of
the Borrower substantially in the form of Exhibit D hereto, certifying as to the
names, true signatures and incumbency of the officer or officers of the Borrower
authorized to execute and deliver the Loan Documents to which it is a party, and
certified copies of the following items with respect to the Borrower: (i)
Certificate of Incorporation, (ii) Bylaws, (iii) a certificate of the Secretary
of State of the state of organization of the Borrower as to the good standing of
the Borrower as a corporation organized under the laws of such state, and (iv)
the action taken by the Board of Directors of the Borrower authorizing the
Borrower's execution, delivery and performance of the Loan Documents to which it
is a party;


            (f)          receipt by the Bank of the Pledge Agreement and UCC
Financing Statements in form and substance satisfactory to the Bank in its sole
discretion, granting to the Bank a first priority security interest in the stock
or other equity interests held by the Borrower in all Subsidiaries of the
Borrower, and receipt of any stock certificates or evidence of the registration
of the Bank's security interest in the corporate records of such Subsidiaries,
all as required by the Pledge Agreement, providing for a continuation of the
Bank's first priority security interest in the stock or other equity interests
held by the Borrower in all Subsidiaries of the Borrower (which such UCC
Financing Statements the Borrower hereby authorizes the Bank to file);


            (g)          receipt by the Bank from each Insurance Subsidiary of a
certificate signed by the Chief Actuary or Chief Financial Officer of such
Insurance Subsidiary to the effect that the reserves of such Insurance
Subsidiary are adequate under statutory accounting principles and the applicable
laws of the state under the laws of which such Insurance Subsidiary was
organized or incorporated as of December 31, 2005;


            (h)          receipt by the Bank of evidence that the Borrower shall
have notified the Insurance Commissioner from the State of Georgia, or other
appropriate state agency, that the Borrower intends to pledge the capital stock
of its direct subsidiaries to the Bank as security for the Advances;


            (i)          Bank shall be satisfied that A.M. Best Company (the
"Agency"), after giving effect to the $7,000,000 capital contribution provided
by J. Mack Robinson, re-affirmed or upgraded the ratings the Agency assigned to
each of the Borrower's Subsidiaries;


-23-

--------------------------------------------------------------------------------



            (j)          the Bank shall be satisfied in its sole discretion that
the Borrower is in compliance with NASDAQ listing standards;


            (k)          the fact that the representations and warranties of the
Borrower contained in Article IV of this Agreement shall be true on and as of
the Closing Date;


            (l)          receipt by the Bank of an origination fee in the amount
of $5,625.00, which shall be deemed fully earned by the Bank and non-refundable
as of the Closing Date;


            (m)          payment by the Borrower of the reasonable fees and
expenses of Womble Carlyle Sandridge & Rice, special counsel to the Bank, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the Advances hereunder; and


            (n)          satisfactory completion by the Bank of all credit and
legal due diligence.


         Section 3.02   Conditions to All Borrowings. The obligation of the Bank
to make any Advance is subject to the satisfaction of the following conditions:

            (a)          receipt by the Bank of a Notice of Borrowing as
required by Section 2.02;


            (b)          the fact that, immediately after such Advance, no
Default shall have occurred and be continuing;


            (c)          the fact that the representations and warranties of the
Borrower contained in Article IV shall be true on and as of the date of such
Advance, except as to those which expressly relate to an earlier date; and


            (d)          the fact that, immediately after such Advance, the
aggregate outstanding principal amount of the Advances will not exceed the
amount of the Commitment. Each Advance hereunder shall be deemed to be a
representation and warranty by each Borrower on the date of such Advance as to
the facts specified in clauses (b), (c) and (d) of this Section 3.02.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants that:

         Section 4.01   Corporate Existence and Power. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, is duly qualified to transact business
in every jurisdiction where, by the nature of its business, such qualification
is necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, if the failure to be so qualified or to have such powers, licenses,
authorizations, consents or approvals could reasonably be expected, alone or in
the aggregate, to have or cause a Material Adverse Effect.

-24-

--------------------------------------------------------------------------------



         Section 4.02   Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of this
Agreement, the Note and the other Loan Documents (i) are within the Borrower’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) require no action by or in respect of, or filing with, any
governmental body, agency or official, which has not been obtained, (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or any of its Subsidiaries, and (v) do not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries other than as provided therein.

         Section 4.03   Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower enforceable in accordance with its terms, and
the Note and the other Loan Documents, when executed and delivered in accordance
with this Agreement, will constitute valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.

         Section 4.04   Financial Information.

            (a)          As of the Closing Date, the consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of December 31, 2005 and
the related consolidated statements of income, shareholders' equity and cash
flows for the Fiscal Year then ended, reported on by an independent public
accounting firm of nationally recognized standing, copies of which have been
delivered to the Bank, and the unaudited consolidated financial statements of
the Borrower for the interim period ended September 30, 2006, copies of which
have been delivered to the Bank, fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.


            (b)          The Annual Statements of the Insurance Subsidiaries
together with supplemental schedules thereto, dated as of December 31, 2005, and
the Quarterly Statements of the Insurance Subsidiaries together with
supplemental schedules thereto, dated as of September 30, 2006, copies of which
have been delivered to the Bank, fairly present the respective financial
positions of the Insurance Subsidiaries as of such dates.


            (c)          Since December 31, 2005 there has been no event, act,
condition or occurrence having a Material Adverse Effect.


         Section 4.05   Litigation. Except as provided as Schedule 4.05 attached
hereto, there is no action, suit or proceeding pending, or to the knowledge of
the Borrower threatened, against or affecting the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official which could have a Material Adverse Effect or which in any manner draws
into question the validity or enforceability of, or could impair the ability of
the Borrower to perform its obligations under, this Agreement, the Note or any
of the other Loan Documents.

-25-

--------------------------------------------------------------------------------



         Section 4.06   Compliance with ERISA.

            (a)          The Borrower and each member of the Controlled Group
have fulfilled their obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan and are in compliance in all material
respects with the presently applicable provisions of ERISA and the Code, and
have not incurred any material liability to the PBGC or a Plan under Title IV of
ERISA that could reasonably be expected to have a Material Adverse Effect.


            (b)          Neither the Borrower nor any member of the Controlled
Group is or ever has been obligated to contribute to any Multiemployer Plan.


         Section 4.07   Taxes. There have been filed on behalf of the Borrower
and its Subsidiaries all Federal, state and local income, excise, property and
other tax returns which are required to be filed by them and all taxes due
pursuant to such returns or pursuant to any assessment received by or on behalf
of the Borrower or any Subsidiary have been paid. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes
or other governmental charges are, in the opinion of the Borrower, adequate.

         Section 4.08   Subsidiaries.

            (a)          Each of the Borrower's Subsidiaries is a corporation or
other business entity or other business entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization, is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, and has
all corporate powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, if the failure to
be so qualified, or to have such powers, licenses, authorizations, consents or
approvals could reasonably be expected, alone or in the aggregate, to have or
cause a Material Adverse Effect.


 

         (b)     As of the Closing Date, the Borrower has no Insurance
Subsidiaries except those Subsidiaries listed on Schedule 4.08A, which
accurately sets forth each such Insurance Subsidiary's complete name and
jurisdiction of incorporation.


 

         (c)     Schedule 4.08B accurately sets forth the complete name of each
Subsidiary of the Borrower as of the Closing Date which is not an Insurance
Subsidiary, as well as its jurisdiction of incorporation.


         Section 4.09   Not an Investment Company. Neither the Borrower nor any
of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

         Section 4.10   Public Utility Holding Company Act. Neither the Borrower
nor any of its Subsidiaries is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.

-26-

--------------------------------------------------------------------------------



         Section 4.11   Ownership of Property; Liens. Each of the Borrower and
its Consolidated Subsidiaries has title to its properties sufficient for the
conduct of its business, and none of such property is subject to any Lien
(including tax liens) except as permitted in Section 5.10.

         Section 4.12   No Default. Neither the Borrower nor any of its
Consolidated Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound that could reasonably be expected to have or cause a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

         Section 4.13   Full Disclosure. All information heretofore furnished by
the Borrower to the Bank for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, and all such information hereafter
furnished by the Borrower to the Bank will be, true, accurate and complete in
every material respect or based on reasonable estimates on the date as of which
such information is stated or certified. As of the Closing Date, the Borrower
has disclosed to the Bank in writing any and all facts specific to the
Borrower’s business and finances and known to the Borrower which could
reasonably be expected to have or cause a Material Adverse Effect and are not
generally known by or available to the Bank.

         Section 4.14   Environmental Matters.

         Except for those items that could not reasonably be expected to have a
Material Adverse Effect:

            (a)          Neither the Borrower nor any Subsidiary is subject to
any Environmental Liability which could have or cause a Material Adverse Effect
and neither the Borrower nor any Subsidiary has been designated as a potentially
responsible party under CERCLA or under any state statute similar to CERCLA.
None of the Properties has been identified on any current or proposed (i)
National Priorities List under 40 C.F.R.ss. 300, (ii) CERCLIS list or (iii) any
list arising from a state statute similar to CERCLA.


            (b)          No Hazardous Materials have been or are being used,
produced, manufactured, processed, treated, recycled, generated, stored,
disposed of, managed or otherwise handled at, or shipped or transported to or
from the Properties or are otherwise present at, on, in or under the Properties,
or, to the best of the knowledge of the Borrower, at or from any adjacent site
or facility, except for Hazardous Materials, such as cleaning solvents,
pesticides and other materials used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed of, and managed or otherwise handled in
minimal amounts in the ordinary course of business in compliance in all material
respects with all applicable Environmental Requirements.


            (c)          The Borrower, and each of its Subsidiaries and
Affiliates, has procured all Environmental Authorizations necessary for the
conduct of its business, and is in material compliance with all Environmental
Requirements in connection with the operation of the Properties and the
Borrower's, and each of its Subsidiary's and Affiliate's, respective businesses.


-27-

--------------------------------------------------------------------------------



         Section 4.15   Compliance with Laws. The Borrower and each Subsidiary
is in compliance with all applicable laws, including, without limitation, all
Environmental Laws, except where any failure to comply with any such laws would
not, alone or in the aggregate, have a Material Adverse Effect.

         Section 4.16   Capital Stock. All Capital Stock, debentures, bonds,
notes and all other securities of the Borrower and its Subsidiaries presently
issued and outstanding are validly and properly issued in accordance with all
applicable laws, including, but not limited to, the “Blue Sky” laws of all
applicable states and the federal securities laws. The issued shares of Capital
Stock of the Borrower’s Wholly Owned Subsidiaries are directly or indirectly
owned by the Borrower free and clear of any Lien or adverse claim, other than
Liens arising under the Loan Documents. At least a majority of the issued shares
of voting capital stock of each of the Borrower’s other Subsidiaries (other than
Wholly Owned Subsidiaries) is owned by the Borrower free and clear of any Lien
or adverse claim, other than Liens arising under the Loan Documents.

         Section 4.17   Margin Stock. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advances will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X.

         Section 4.18   Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Advances under this
Agreement, the Borrower will not be “insolvent,” within the meaning of such term
as used in O.C.G.A. § 18-2-22 or as defined in § 101 of Title 11 of the United
States Code or Section 2 of the Uniform Fraudulent Transfer Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

         Section 4.19   Insurance. The Borrower maintains and each Subsidiary
maintains (either in the name of the Borrower or in such Subsidiary’s own name),
with financially secure and reputable insurance companies, insurance on all its
Properties in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar business.

         Section 4.20   Debt and Redeemable Preferred Stock. As of the Closing
Date, the Borrower has no Debt or Redeemable Preferred Stock outstanding except
as described on Schedule 4.20 attached hereto.

ARTICLE V
COVENANTS

        The Borrower agrees that, so long as the Bank has any Commitment
hereunder or any amount payable under any Note remains unpaid:

-28-

--------------------------------------------------------------------------------



         Section 5.01   Information. The Borrower will deliver to the Bank (or,
in the case of clauses (a), (b), (e) and (f) of this Section, make available on
a continuous basis on “EDGAR” (the Electronic Data Gathering, Analysis, and
Retrieval system of the Securities and Exchange Commission) at
www.edgar-online.com or on the website of the SEC at
“http://www.sec.gov/edgarhp.htm”):

            (a)          (i) as soon as available and in any event within 120
days after the end of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, shareholders' equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all certified by an independent public
accounting firm of nationally recognized standing, with such certification to be
free of exceptions and qualifications not acceptable to the Bank, and (ii) as
soon as available and in any event within 70 days after the end of each fiscal
year of each Insurance Subsidiary, a copy of the Annual Statement of each such
Insurance Subsidiary, together with all supplemental schedules thereto, as of
the end of such Fiscal Year, all prepared in accordance with statutory
accounting principles;


            (b)          (i) as soon as available and in any event within 50
days after the end of each of the first 3 Fiscal Quarters of each Fiscal Year,
(A) a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related statement of
income for such Fiscal Quarter and the statement of cash flows for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
and the corresponding portion of the previous Fiscal Year, as applicable, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, GAAP and consistency by the chief financial officer or the chief
accounting officer of the Borrower, and (B) a balance sheet of the Borrower
(unconsolidated) as of the end of such Fiscal Quarter and the related statement
of income for such Fiscal Quarter and the statement of cash flows for each
calendar month in such Fiscal Quarter and for the portion of the Fiscal Year
ended at the end of such Fiscal Quarter, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer or the chief accounting officer
of the Borrower, and (ii) as soon as available and in any event within 70 days
after the end of each fiscal quarter of each fiscal year of each Insurance
Subsidiary, a copy of the Quarterly Statement of each such Insurance Subsidiary,
together with all supplement schedules thereto, as of the end of such fiscal
quarter, all prepared in accordance with statutory accounting principles;


            (c)          simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate,
substantially in the form of Exhibit E (a "Compliance Certificate"), of the
chief financial officer or the chief accounting officer of the Borrower (i)
setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Sections 5.03
through 5.07, inclusive, 5.10, 5.24, 5.25 and 5.26 on the date of such financial
statements and (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;


-29-

--------------------------------------------------------------------------------



            (d)          within 5 Domestic Business Days after the Borrower
becomes aware of the occurrence of any Default, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;


            (e)          promptly upon the mailing thereof to the shareholders
of the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;


            (f)          promptly upon the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual, quarterly or monthly
reports which the Borrower shall have filed with the Securities and Exchange
Commission;


            (g)          if and when the Borrower or any member of the
Controlled Group (i) gives or is required to give notice to the PBGC of any
"reportable event" (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA, a
copy of such notice; or (iii) receives notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer any Plan, a
copy of such notice;


            (h)          promptly after the Borrower knows of the commencement
thereof, notice of any litigation, dispute or proceeding involving a claim
against the Borrower and/or any Subsidiary for $1,000,000 or more in excess of
amounts covered in full by applicable insurance;


            (i)          promptly after the Borrower knows of the commencement,
notice of any Forfeiture Proceeding; and


            (j)          within sixty (60) days after the end of each Fiscal
Year, an annual consolidated budget for each of the Fiscal Quarters for the
upcoming Fiscal Year; and


            (k)          from time to time such additional information regarding
the financial position or business of the Borrower and its Subsidiaries as the
Bank may reasonably request.


         Section 5.02   Inspection of Property, Books and Records. The Borrower
will (i) keep, and will cause each Subsidiary to keep, proper books of record
and account in which full, true and correct entries in conformity with GAAP
(and, in the case of Insurance Subsidiaries, statutory accounting principles)
shall be made of all dealings and transactions in relation to its business and
activities; and (ii) permit, and will cause each Subsidiary to permit,
representatives of the Bank at the Bank’s expense prior to the occurrence of an
Event of Default and at the Borrower’s expense after the occurrence of an Event
of Default to visit and inspect any of their respective properties, to examine
and make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. The Borrower agrees to cooperate
and assist in such visits and inspections, in each case at such reasonable times
and as often as may reasonably be desired.

-30-

--------------------------------------------------------------------------------



         Section 5.03   Ratio of Funded Debt to Consolidated Total
Capitalization. As of the end of each Fiscal Quarter, the ratio of Funded Debt
to Consolidated Total Capitalization will not at any time exceed 50%.

         Section 5.04   Ratio of Funded Debt to EBITDA. As of the end of each
Fiscal Quarter, the ratio of Funded Debt as of the end of such Fiscal Quarter to
EBITDA for the period of 4 consecutive Fiscal Quarters then ended shall be less
than 3.10 to 1.0.

         Section 5.05   Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth will at no time be less than $75,000,000 plus 50% of the
cumulative Consolidated Net Income during any period after December 31, 2006
(taken as one accounting period), calculated quarterly at the end of each Fiscal
Quarter, but excluding from such calculations of Consolidated Net Income for
purposes of this Section, any Fiscal Quarter in which Consolidated Net Income is
negative.

         Section 5.06   Restricted Payments. The Borrower will not declare or
make any Restricted Payment during any Fiscal Year; provided that: (1) the
Borrower may redeem shares of the Borrower’s capital stock for the purpose of
satisfying the Borrower’s obligations under its 401K plan and stock options
provided by the Borrower to its executive officers, in the ordinary course of
business and consistent with practices existing on the Closing Date; (2) the
total number of shares of the Borrower’s capital stock redeemed pursuant to the
preceding subsection (1) shall not exceed five hundred thousand in the aggregate
in any Fiscal Year; and (3) the aggregate amount expended by the Borrower in
connection with the redemptions made pursuant to the preceding subsection (1)
shall not exceed $2,000,000 in the aggregate in any Fiscal Year; and provided
further that the Borrower may make Restricted Payments on or in connection with
the Series D Preferred Stock, so long as, (a) the dividend rate payable on such
Series D Preferred Stock shall not exceed seven and one quarter of one percent
(7.25%) per annum, (b) the redemption value of the Series D Preferred Stock
shall not be greater than $1,000,000 per Fiscal Yeay, and (c) no Event of
Default shall be in existence or shall result from the making of such Restricted
Payment.

         Section 5.07   Capital Expenditures. Capital Expenditures will not
exceed in the aggregate in any Fiscal Year the sum of $2,000,000; provided that
after giving effect to the incurrence of any Capital Expenditures permitted by
this Section, no Default shall have occurred and be continuing.

         Section 5.08   Loans or Advances. Neither the Borrower nor any of its
Subsidiaries shall make loans or advances to any Person except: (i) advances
made to insurance agents of the Borrower’s Subsidiaries, with respect to such
agent’s commissions, made in the ordinary course of business and consistently
with practices existing on the Closing Date; (ii) deposits required by
government agencies or public utilities; (iii) loans and advances made by the
Statutory Trust I to the Borrower in connection with the 2002 Trust Preferred
Transaction and Investments made by the Borrower in the Statutory Trust I to the
extent allowed in Section 5.09; and (iv) loans and advances made by the
Statutory Trust II to the Borrower in connection with the 2003 Trust Preferred
Transaction and Investments made by the Borrower in the Statutory Trust II to
the extent allowed in Section 5.09; provided that after giving effect to the
making of any loans, advances or deposits permitted by clause (i) and (ii) of
this Section, no Default shall have occurred and be continuing.

-31-

--------------------------------------------------------------------------------



         Section 5.09   Investments. Neither the Borrower nor any of its
Subsidiaries shall make Investments in any Person except as permitted by Section
5.08 and except Investments (i) in direct obligations of the United States
Government maturing within one year, (ii) in certificates of deposit issued by a
commercial bank whose credit is satisfactory to the Bank, (iii) in commercial
paper rated A-1 or the equivalent thereof by Standard & Poor’s Corporation or
P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in either
case maturing within 6 months after the date of acquisition, (iv) in tender
bonds the payment of the principal of and interest on which is fully supported
by a letter of credit issued by a United States bank whose long-term
certificates of deposit are rated at least AA or the equivalent thereof by
Standard & Poor’s Corporation and AA or the equivalent thereof by Moody’s
Investors Service, Inc., (v) with respect to the 2002 Trust Preferred
Transaction, Investments by the Borrower in the Statutory Trust I, Investments
by the Statutory Trust I in the Borrower, the Borrower’s guaranty of the
Statutory Trust I’s obligations, and other Investments made by the Borrower and
the Statutory Trust I, (vi) with respect to the 2003 Trust Preferred
Transaction, Investments by the Borrower in the Statutory Trust II, Investments
by the Statutory Trust II in the Borrower, the Borrower’s guaranty of the
Statutory Trust II’s obligations, and other Investments made by the Borrower and
the Statutory Trust II, (vii) constituting Permitted Acquisitions in an
aggregate amount not exceeding $3,000,000; provided, however, that this Section
5.09 shall not prohibit Investments made in the ordinary course of business
involving the investment portfolio of any Insurance Subsidiary.

         Section 5.10   Negative Pledge. Neither the Borrower nor any
Consolidated Subsidiary will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

            (a)          Liens existing on the date of this Agreement securing
Debt outstanding on the date of this Agreement as set forth on Schedule 4.20;


            (b)          any Lien existing on any specific fixed asset of any
corporation at the time such corporation becomes a Consolidated Subsidiary and
not created in contemplation of such event;


            (c)          any Lien on any specific fixed asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring or constructing such asset as a permitted Capital Expenditure under
Section 5.07 hereof, provided that such Lien attaches to such asset concurrently
with or within 18 months after the acquisition or completion of construction
thereof;


-32-

--------------------------------------------------------------------------------



            (d)          any Lien on any specific fixed asset of any corporation
existing at the time such corporation is merged or consolidated with or into the
Borrower or a Consolidated Subsidiary and not created in contemplation of such
event;


            (e)          any Lien existing on any specific fixed asset prior to
the acquisition thereof by the Borrower or a Consolidated Subsidiary and not
created in contemplation of such acquisition;


            (f)          any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing paragraphs of this Section, provided that (i) such Debt is not secured
by any additional assets, and (ii) the amount of such Debt secured by any such
Lien is not increased;


            (g)          Liens incidental to the conduct of its business or the
ownership of its assets which (i) do not secure Debt and (ii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;


            (h)          any Lien on Margin Stock;


            (i)          Debt owing to the Borrower or another Subsidiary;


            (j)          Liens created under the Pledge Agreement and the other
Loan Documents; and


            (k)          Liens not otherwise permitted by the foregoing clauses
of this Section securing Debt (other than indebtedness represented by the Note)
in an aggregate principal amount at any time outstanding not to exceed $100,000.


         Section 5.11   Maintenance of Existence. The Borrower shall, and shall
cause each Subsidiary to (a) maintain its corporate existence and carry on its
business in substantially the same manner and in substantially the same fields
as such business is now carried on and maintained; and (b) preserve, renew and
keep in full force and effect their respective rights, privileges, licenses
(including, without limitation, insurance licenses) and franchises necessary or
desirable in the normal conduct of business; provided that the Borrower may
dissolve or cause the dissolution of the Statutory Trust I after the redemption
of all of the Statutory Trust I’s Capital Stock and the Borrower may dissolve or
cause the dissolution of the Statutory Trust II after the redemption of all of
the Statutory Trust II’s Capital Stock.

         Section 5.12   Dissolution. Neither the Borrower nor any of its
Subsidiaries shall suffer or permit dissolution or liquidation either in whole
or in part or redeem or retire any shares of its own stock or that of any
Subsidiary, except through corporate reorganization to the extent permitted by
Section 5.13 or as permitted in Section 5.11.

         Section 5.13   Consolidations, Mergers and Sales of Assets.

            (a)          The Borrower will not, nor will it permit any
Subsidiary to, consolidate or merge with or into any other Person, provided that
(i) the Borrower may merge with another Person if (x) such Person was organized
under the laws of the United States of America or one of its states, (y) the
Borrower is the corporation surviving such merger and (z) immediately after
giving effect to such merger, no Default shall have occurred and be continuing;
and (ii) Subsidiaries of the Borrower may merge with one another.


-33-

--------------------------------------------------------------------------------



            (b)          The Borrower will not, and will not permit any
Subsidiary to, sell, lease, transfer, or otherwise dispose of in any one
transaction or series of transactions (excluding sales in the ordinary course of
business of investment securities that are part of a Subsidiary's investment
portfolio) any assets, if the Book Value of such assets when aggregated with the
Book Value of all assets sold, leased, transferred or otherwise disposed of
after the Closing Date exceeds 10% of Consolidated Total Assets of the Borrower
and its Consolidated Subsidiaries as of the last day of the Fiscal Quarter
immediately preceding the date of such sale, lease, transfer or other
disposition without the prior written consent of the Bank (which consent shall
not be unreasonably withheld).


         Section 5.14   Use of Proceeds. No portion of the proceeds of the
Advances will be used by the Borrower or any Subsidiary (i) in connection with
any tender offer for, or other acquisition of, stock of any corporation with a
view toward obtaining control of such other corporation (other than any
Permitted Acquisition), (ii) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock,
or (iii) for any purpose in violation of any applicable law or regulation.

         Section 5.15   Compliance with Laws; Payment of Taxes. The Borrower
will, and will cause each of its Subsidiaries and each member of the Controlled
Group to, comply with applicable laws (including but not limited to ERISA),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings diligently pursued. The
Borrower will, and will cause each of its Subsidiaries to, pay promptly when due
all taxes, assessments, governmental charges, claims for labor, supplies, rent
and other obligations which, if unpaid, might become a lien against the property
of the Borrower or any Subsidiary, except liabilities being contested in good
faith by appropriate proceedings diligently pursued and against which, if
requested by the Bank, the Borrower shall have set up reserves in accordance
with GAAP.

         Section 5.16   Insurance. The Borrower will maintain, and will cause
each of its Subsidiaries to maintain (either in the name of the Borrower or in
such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business.

         Section 5.17   Change in Fiscal Year. The Borrower will not change its
Fiscal Year without the consent of the Bank.

         Section 5.18   Maintenance of Property. The Borrower shall, and shall
cause each Subsidiary to, maintain all of its properties and assets in good
condition, repair and working order, ordinary wear and tear excepted.

-34-

--------------------------------------------------------------------------------



         Section 5.19   Environmental Notices. The Borrower shall furnish to the
Bank prompt written notice of all material Environmental Liabilities, pending,
threatened or anticipated Environmental Proceedings, Environmental Notices,
Environmental Judgments and Orders, and Environmental Releases at, on, in, under
or in any way affecting the Properties or any adjacent property, and all facts,
events, or conditions that could reasonably be expected to lead to any of the
foregoing.

         Section 5.20   Environmental Matters. The Borrower and its Subsidiaries
will not, and will not permit any Third Party to, use, produce, manufacture,
process, treat, recycle, generate, store, dispose of, manage at, or otherwise
handle or ship or transport to or from the Properties any Hazardous Materials
except for Hazardous Materials such as cleaning solvents, pesticides and other
similar materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed, managed or otherwise handled in minimal amounts in
the ordinary course of business in compliance with all applicable Environmental
Requirements.

         Section 5.21   Environmental Release. The Borrower agrees that upon the
occurrence of a material Environmental Release at or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.

         Section 5.22   Additional Covenants, Etc. In the event that at any time
this Agreement is in effect or the Note remains unpaid the Borrower shall enter
into any agreement, guarantee, indenture or other instrument governing, relating
to, providing for commitments to advance, guaranteeing, providing for security
interests or liens to secure, or otherwise affording any credit support or
credit enhancement for, any Financing or to amend any terms and conditions
applicable to any Financing, which agreement, guarantee, indenture or other
instrument includes covenants, warranties, representations, defaults or events
of default (or any other type of restriction which would have the practical
effect of any of the foregoing, including, without limitation, any “put” or
mandatory prepayment of such debt) or other terms or conditions or provides for
security interests, liens or guarantees, credit support or credit enhancement
(whether provided by the Borrower or any other Person) not substantially as, or
in addition to those, provided in this Agreement or any other Loan Document, or
more favorable to the lender or other counterparty thereunder than those
provided in this Agreement or any other Loan Document, the Borrower shall
promptly so notify the Bank. Thereupon, if the Bank shall request by written
notice to the Borrower, the Borrower and the Bank shall enter into an amendment
to this Agreement and if requested by the Bank, the Borrower shall cause any
Person providing such other guarantees, credit support or credit enhancement to
deliver such documentation as the Bank may reasonably request, all providing for
substantially the same such covenants, warranties, representations, defaults or
events of default, security interests, liens or other guarantees, credit support
or credit enhancement (in which the Bank shall participate on a pari passu basis
with such other lender), or other terms or conditions as those provided for in
such agreement, guarantee, indenture or other instrument, to the extent required
and as may be selected by the Bank, such amendment and other documentation to
remain in effect, unless otherwise specified in writing by the Bank, for the
entire duration of the stated term to maturity of such Financing (to and
including the date to which the same may be extended at the Borrower’s option),
notwithstanding that such Financing might be earlier terminated by prepayment,
refinancing, acceleration or otherwise, provided that if any such agreement,
guarantee, indenture or other instrument shall be modified, supplemented,
amended or restated so as to modify, amend or eliminate from such agreement,
guarantee, indenture or other instrument any such covenant, warranty,
representation, default or event of default, security interest, lien, or other
credit support or enhancement or other term or condition so made a part of this
Agreement, then unless required by the Bank pursuant to this Section, such
modification, supplement or amendment shall not operate to modify, amend or
eliminate such covenant, warranty, representation, default or event of default,
security interest, lien or other credit support or enhancement or other term or
condition as so made a part of this Agreement.

-35-

--------------------------------------------------------------------------------



         Section 5.23   Transactions with Affiliates. Neither the Borrower nor
any of its Subsidiaries shall enter into, or be a party to, any transaction with
any Affiliate of the Borrower or such Subsidiary (which Affiliate is not the
Borrower or a Subsidiary), except as permitted by law and in the ordinary course
of business and pursuant to reasonable terms, and are no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person which is not an Affiliate.

         Section 5.24   Risk-Based Capital Ratio. The Borrower shall maintain,
or cause to be maintained, at all times the Adjusted Capital for the Insurance
Subsidiaries on a consolidated basis in an amount equal to or greater than 200%
of the Company Action Level for the Insurance Subsidiaries on a consolidated
basis.

         Section 5.25   Maintenance of Statutory Surplus. The Borrower shall
maintain or cause to be maintained at all times the Statutory Surplus of each of
its Insurance Subsidiaries in an amount equal to or greater than the sum of (i)
the Statutory Surplus required under applicable law for such Insurance
Subsidiary, plus (ii) $1,000,000.

         Section 5.26   Minimum Investment in NAIC Rated Bonds; Maximum
Investment in Investment Properties. The Borrower will not at any time permit:
(i) the Aggregate Value of NAIC Rated Bonds to be less than 70% of the Aggregate
Value of Total Investments; or (ii) the aggregate value of Investment Properties
to exceed 5% of the Aggregate Value of Total Investments.

         Section 5.27   Senior Indebtedness under Indenture. The Borrower hereby
covenants that the obligations of the Borrower to the Bank under this Agreement
shall at all times constitute “Senior Indebtedness” as that term is defined in
each of the 2002 Indenture and the 2003 Indenture.

         Section 5.28   Other Obligations of Borrower. The Borrower hereby
agrees that the Borrower shall be and at all times shall remain the obligated
party under the Debentures and shall be the party responsible for the payment of
all obligations under the Debentures.

         Section 5.29   Depository Relationship. The Borrower hereby agrees that
it shall maintain its primary deposit account(s) with the Bank.

-36-

--------------------------------------------------------------------------------



ARTICLE VI
DEFAULTS

         Section 6.01   Events of Default. If one or more of the following
events ("Events of Default") shall have occurred and be continuing:

            (a)          the Borrower shall fail to pay when due any principal
of any Advance or shall fail to pay any interest on any Advance within 5
Business Days after such interest shall become due, or shall fail to pay any fee
or other amount payable hereunder within 5 Business Days after such fee or other
amount becomes due; or


            (b)          the Borrower shall fail to observe or perform any
covenant contained in Sections 5.02(ii), 5.03 to 5.14, inclusive, Section 5.17,
Section 5.22 or Sections 5.24 to 5.28, inclusive; or


            (c)          the Borrower shall fail to observe or perform any
covenant or agreement contained or incorporated by reference in this Agreement
(other than those covered by clause (a) or (b) above or clause (n) below) for
thirty days after the earlier of (i) the first day on which the Borrower has
knowledge of such failure or (ii) written notice thereof has been given to the
Borrower by the Bank; or


            (d)          any representation, warranty, certification or
statement made or deemed made by the Borrower in Article IV of this Agreement,
the Loan Documents or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect or
misleading in any material respect when made (or deemed made); or


            (e)          the Borrower or any Subsidiary shall fail to make any
payment in respect of Debt outstanding in an aggregate amount equal to or in
excess of $1,000,000 (other than the Note) when due or within any applicable
grace period; or


            (f)          any event or condition shall occur which results in the
acceleration of the maturity of Debt outstanding in an aggregate amount equal to
or in excess of $1,000,000 of the Borrower or any Subsidiary or the mandatory
prepayment or purchase of such Debt by the Borrower (or its designee) or such
Subsidiary (or its designee) prior to the scheduled maturity thereof, or enables
the holders of such Debt or any Person acting on such holders' behalf to
accelerate the maturity thereof or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or


            (g)          the Borrower or any Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or


-37-

--------------------------------------------------------------------------------



            (h)          an involuntary case or other proceeding shall be
commenced against the Borrower or any Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower
or any Subsidiary under the federal bankruptcy laws as now or hereafter in
effect; or


            (i)          the Borrower or any member of the Controlled Group
shall fail to pay when due any material amount which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA if such failure could
reasonably be expected to have a Material Adverse Effect; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by the
Borrower, any member of the Controlled Group, any plan administrator or any
combination of the foregoing and such filing could reasonably be expected to
have or cause a Material Adverse Effect; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated if such termination could reasonably be expected to have a Material
Adverse Effect; or the Borrower or any other member of the Controlled Group
shall enter into, contribute or be obligated to contribute to, terminate or
incur any withdrawal liability with respect to, a Multiemployer Plan if such
termination or withdrawal liability could reasonably be expected to have a
Material Adverse Effect; or


            (j)          one or more judgments or orders for the payment of
money in an aggregate amount in excess of $500,000 shall be rendered against the
Borrower or any Subsidiary and such judgment or order shall continue unsatisfied
and unstayed for a period of 30 days; or


            (k)          a federal tax lien shall be filed against the Borrower
under Section 6323 of the Code or a lien of the PBGC shall be filed against the
Borrower or any Subsidiary under Section 4068 of ERISA in either case with
respect to an amount owed in excess of $1,000,000, and in either case such lien
shall remain undischarged for a period of 25 days after the date of filing; or


            (l)          (i) any Person or two or more Persons (other than J.
Mack Robinson and members of his family) acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 20% or more of
the outstanding shares of the voting stock of the Borrower; or (ii) as of any
date a majority of the Board of Directors of the Borrower consists of
individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of Directors of the Borrower of which a
majority consisted of individuals described in clause (A) and individuals
described in clause (B); or


-38-

--------------------------------------------------------------------------------



            (m)          the Borrower shall fail to observe or perform any
obligation under the Pledge Agreement or the Bank shall cease to have a first
priority perfected security interest in the Collateral (as defined in the Pledge
Agreement); or


            (n)          Georgia Casualty & Surety Company, Bankers Fidelity
Life Insurance Company, American Southern Insurance Company or any Subsidiary of
American Southern Insurance Company shall fail to maintain an AM Best rating of
"B+" or better; or


            (o)          the Borrower shall at any time or times and for any
reason cease to own (either directly or indirectly through a Wholly Owned
Subsidiary) at least 80% of the Capital Stock and other ownership interests of
each of American Southern Insurance Company, Georgia Casualty & Surety Company,
Bankers Fidelity Life Insurance Company and Associated Casualty Insurance
Company; or


            (p)          either (i) any Forfeiture Proceeding shall have been
commenced or the Borrower shall have given the Bank written notice of the
commencement or threatened commencement of any Forfeiture Proceeding as provided
in Section 5.01(i); or (ii) the Bank has a good faith basis to believe that a
Forfeiture Proceeding has been threatened or commenced; or


            (q)          the Insurance Commissioner of the State of Georgia or
other appropriate agency of the State of Georgia shall have objected to the
pledge of the capital stock of Borrower's direct subsidiaries to the Bank as
security for the Obligations;


then, and in every such event, the Bank may (i) terminate the Commitment and it
shall thereupon terminate, and (ii) by notice to the Borrower declare the Note
(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents to be, and the Note (together will all
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that if any Event of Default specified
in clause (g) or (h) above occurs with respect to the Borrower or any
Subsidiary, without any notice to the Borrower or any other act by the Bank, the
Commitment shall thereupon automatically terminate and the Note (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents shall automatically become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower. Notwithstanding the foregoing, the Bank shall
have available to it all other remedies at law or equity.

-39-

--------------------------------------------------------------------------------



ARTICLE VII
CHANGE IN CIRCUMSTANCES; COMPENSATION

         Section 7.01   Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period:

            (a)          the Bank determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or


            (b)          the Bank determines that the London Interbank Offered
Rate as determined by the Bank will not adequately and fairly reflect the cost
to the Bank of funding any Euro-Dollar Advance for such Interest Period, the
Bank shall forthwith give notice thereof to the Borrower, whereupon until the
Bank notifies the Borrower that the circumstances giving rise to such suspension
no longer exist, the obligations of the Bank to make the Euro-Dollar Advance
specified in such notice shall be suspended and such Advance shall instead be
continued as a Base Rate Advance. Unless the Borrower notifies the Bank at least
2 Domestic Business Days before the date of any Euro-Dollar Advance for which a
Notice of Borrowing or Notice of Continuation or Conversion has previously been
given that it elects not to borrow on such date, such Advance shall instead be
continued as a Base Rate Advance.


         Section 7.02   Illegality. If, after the date hereof, the adoption of
any applicable law, rule or regulation, or any change in any existing or future
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof (any such authority, bank or
agency being referred to as an “Authority” and any such event being referred to
as a “Change of Law”), or compliance by the Bank (or its Lending Office) with
any request or directive (whether or not having the force of law) of any
Authority shall make it unlawful or impossible for the Bank (or its Lending
Office) to maintain or fund the Euro-Dollar Advances and the Bank shall so
notify the Borrower, whereupon until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
the Bank to maintain Euro-Dollar Advances shall be suspended. Before giving any
notice to the Borrower pursuant to this Section, the Bank shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of the Bank, be otherwise disadvantageous
to the Bank. If the Bank shall determine that it may not lawfully continue to
maintain and fund any outstanding Euro-Dollar Advances to maturity and shall so
specify in such notice, the Borrower shall immediately prepay in full the then
outstanding principal amount of each Euro-Dollar Advance, together with accrued
interest thereon and any amount due the Bank pursuant to Section 7.05(a).
Concurrently with prepaying each such Euro-Dollar Advance, the Borrower shall
borrow a Base Rate Advance in an equal principal amount from the Bank, and the
Bank shall make such a Base Rate Advance.

         Section 7.03   Increased Cost and Reduced Return.

            (a)          If after the date hereof, a Change of Law or compliance
by the Bank (or its Lending Office) with any request or directive (whether or
not having the force of law) of any Authority:


-40-

--------------------------------------------------------------------------------



                 (i)          shall subject the Bank (or its Lending Office) to
any tax, duty or other charge with respect to Euro-Dollar Advances, the Note or
its obligation to maintain Euro-Dollar Advances, or shall change the basis of
taxation of payments to the Bank (or its Lending Office) of the principal of or
interest on Euro-Dollar Advances or any other amounts due under this Agreement
in respect of Euro-Dollar Advances or its obligation to make Euro-Dollar
Advances (except for changes in the rate of tax on the overall net income of the
Bank or its Lending Office imposed by the jurisdiction in which the Bank's
principal executive office or Lending Office is located); or


                 (ii)          shall impose, modify or deem applicable any
reserve, special deposit or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Euro-Dollar Advance any such
requirement included in an applicable Euro-Dollar Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended by, the Bank
(or its Lending Office); or


                 (iii)           shall impose on the Bank (or its Lending
Office) or the London interbank market any other condition affecting Euro-Dollar
Advances, the Note or its obligation to maintain Euro-Dollar Advances;


and the result of any of the foregoing is to increase the cost to the Bank (or
its Lending Office) of maintaining any Euro-Dollar Advance, or to reduce the
amount of any sum received or receivable by the Bank (or its Lending Office)
under this Agreement or under the Note with respect thereto, by an amount deemed
by the Bank to be material, then, within 15 days after demand by the Bank, the
Borrower shall pay to the Bank such additional amount or amounts as will
compensate the Bank for such increased cost or reduction which accrued within 90
days immediately prior to such notice.

            (b)          If the Bank shall have determined that after the date
hereof the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any existing or future law, rule or regulation, or
any change in the interpretation or administration thereof, or compliance by the
Bank (or its Lending Office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any Authority, has or would
have the effect of reducing the rate of return on the Bank's capital as a
consequence of its obligations hereunder to a level below that which the Bank
could have achieved but for such adoption, change or compliance (taking into
consideration the Bank's policies with respect to capital adequacy) by an amount
deemed by the Bank to be material, then from time to time, within 15 days after
demand by the Bank, the Borrower shall pay to the Bank such additional amount or
amounts as will compensate the Bank for such reduction which accrued or occurred
within 90 days immediately prior to such notice.


            (c)          The Bank will promptly notify the Borrower of any event
of which it has knowledge, occurring after the date hereof, which will entitle
the Bank to compensation pursuant to this Section and will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of the Bank, be otherwise
disadvantageous to the Bank. A certificate of the Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Bank may use any reasonable averaging and
attribution methods.


-41-

--------------------------------------------------------------------------------



            (d)          The provisions of this Section 7.03 shall be applicable
with respect to any Participant, Assignee or other Transferee, and any
calculations required by such provisions shall be made based upon the
circumstances of such Participant, Assignee or other Transferee.


         Section 7.04   Base Rate Advances Substituted for Affected Euro-Dollar
Advances. If (i)the obligation of the Bank to make or maintain Euro-Dollar
Advances has been suspended pursuant to Section 7.02 or (ii) any Bank has
demanded compensation under Section 7.03, and the Borrower shall, by at least 5
Euro-Dollar Business Days’ prior notice to the Bank, have elected that the
provisions of this Section shall apply to the Bank, then, unless and until the
Bank notifies the Borrower that the circumstances giving rise to such suspension
or demand for compensation no longer apply:

            (a)          all Advances which would otherwise be made by the Bank
as Euro-Dollar Advances shall be made instead as Base Rate Advances, and


            (b)          after each Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay Euro-Dollar
Advances shall be applied to repay Base Rate Advances instead.


In the event that the Borrower shall elect that the provisions of this Section
shall apply to the Bank, the Borrower shall remain liable for, and shall pay to
the Bank as provided herein, all amounts due the Bank under Section 7.03 in
respect of the period preceding the date of conversion of the Advances resulting
from the Borrower’s election.

         Section 7.05   Compensation. Upon the request of the Bank, delivered to
the Borrower, the Borrower shall pay to the Bank such amount or amounts as shall
compensate the Bank for any actual loss, cost or expense incurred by the Bank as
a result of:

            (a)          any payment or prepayment (pursuant to Section 2.05,
Section 2.06, Section 7.02 or otherwise) of a Euro-Dollar Advance on a date
other than the last day of an Interest Period for such Euro-Dollar Advance;


            (b)          any failure by the Borrower to prepay a Euro-Dollar
Advance on the date for such prepayment specified in the relevant notice of
prepayment hereunder; or


            (c)          any failure by the Borrower to borrow a Euro-Dollar
Advance on the date such Euro-Dollar Advance is a part specified in the
applicable Notice of Borrowing delivered pursuant to Section 2.02 or Notice of
Continuation or Conversion;


-42-

--------------------------------------------------------------------------------



such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
(excluding, however, the Applicable Margin) over (y) the amount of interest (as
reasonably determined by the Bank) the Bank would have paid on deposits in
Dollars of comparable amounts having terms comparable to such period placed with
it by leading banks in the London interbank market (if such Advances is a
Euro-Dollar Advance).

ARTICLE VIII
MISCELLANEOUS

         Section 8.01   Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including facsimile transmission or
similar writing) and shall be given to such party at its address or telecopy
number set forth on the signature pages hereof or such other address or telecopy
number as such party may hereafter specify for the purpose by notice to each
other party. Each such notice, request or other communication shall be effective
(i) if given by telecopier, when such telecopy is transmitted to the telecopy
number specified in this Section and the telecopy machine used by the sender
provides a written confirmation that such telecopy has been so transmitted or
receipt of such telecopy transmission is otherwise confirmed, (ii) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, and (iii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Bank under Article II shall not be effective until received.

         Section 8.02   No Waivers. No failure or delay by the Bank in
exercising any right, power or privilege hereunder or under the Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

         Section 8.03   Expenses; Documentary Taxes; Indemnification; Increased
Cost and Reduced Return.

            (a)          The Borrower shall pay (i) all out-of-pocket expenses
of the Bank, including reasonable fees and disbursements of counsel for the Bank
actually incurred, in connection with the preparation of this Agreement and the
other Loan Documents, any waiver or consent hereunder or thereunder or any
amendment hereof or thereof or any Default or alleged Default hereunder or
thereunder and (ii) if a Default occurs, all out-of-pocket expenses incurred by
the Bank, including reasonable fees and disbursements of counsel actually
incurred, in connection with such Default and collection and other enforcement
proceedings resulting therefrom, including out-of-pocket expenses incurred in
enforcing this Agreement and the other Loan Documents.


-43-

--------------------------------------------------------------------------------



            (b)          The Borrower shall indemnify the Bank against any
transfer taxes, documentary taxes, assessments or charges made by any Authority
by reason of the execution and delivery of this Agreement or the other Loan
Documents.


            (c)          The Borrower shall indemnify the Bank and each
Affiliate thereof and their respective directors, officers, employees and agents
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any actual or
proposed use by the Borrower of the proceeds of any extension of credit by the
Bank hereunder or breach by the Borrower of this Agreement or any other Loan
Document or from investigation, litigation (including, without limitation, any
actions taken by the Bank to enforce this Agreement or any of the other Loan
Documents) or other proceeding (including, without limitation, any threatened
investigation or proceeding) relating to the foregoing, and the Borrower shall
reimburse the Bank, and each Affiliate thereof and their respective directors,
officers, employees and agents, upon demand for any expenses (including, without
limitation, legal fees) incurred in connection with any such investigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified.


         Section 8.04   CONSEQUENTIAL DAMAGES. THE BANK SHALL NOT BE RESPONSIBLE
OR LIABLE TO THE BORROWER OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

         Section 8.05   Setoffs.

            (a)          The Borrower hereby grants to the Bank, as security for
the full and punctual payment and performance of the obligations of the Borrower
under this Agreement, a continuing lien on and security interest in all deposits
and other sums credited by or due from the Bank to the Borrower or subject to
withdrawal by the Borrower; and regardless of the adequacy of any collateral or
other means of obtaining repayment of such obligations, the Bank may at any time
upon or after the occurrence of any Event of Default, and without notice to the
Borrower, set off the whole or any portion or portions of any or all such
deposits and other sums against such obligations, whether or not any other
Person or Persons could also withdraw money therefrom.


            (b)          The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note may exercise rights of set-off or counterclaim and other rights with
respect to such participation as fully as if such holder of a participation were
a direct creditor of the Borrower in the amount of such participation.


         Section 8.06   Amendments and Waivers. Any provision of this Agreement,
the Note or any other Loan Document may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Borrower and the
Bank.

-44-

--------------------------------------------------------------------------------



         Section 8.07   Successors and Assigns.

            (a)          The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that the Borrower may not assign or otherwise transfer any
of its rights under this Agreement.


            (b)          The Bank may at any time sell to one or more Persons
(each a "Participant") participating interests in any Advances owing to the
Bank, any Note held by the Bank, any Commitment hereunder or any other interest
of the Bank hereunder. In the event of the sale by the Bank of a participating
interest to a Participant, the Bank's obligations under this Agreement shall
remain unchanged, the Bank shall remain solely responsible for the performance
thereof, the Bank shall remain the holder of any such Note for all purposes
under this Agreement, and the Borrower shall continue to deal solely and
directly with the Bank in connection with the Bank's rights and obligations
under this Agreement. In no event shall the Bank be obligated to the Participant
to take or refrain from taking any action hereunder except that the Bank may
agree that it will not (except as provided below), without the consent of the
Participant, agree to (i) the change of any date fixed for the payment of
principal of or interest on the related Advance, (ii) the change of the amount
of any principal, interest or fees due on any date fixed for the payment thereof
with respect to the related Advance, (iii) the change of the principal of the
related Advance, (iv) any change in the rate at which either interest is payable
thereon or (if the Participant is entitled to any part thereof) commitment fee
is payable hereunder from the rate at which the Participant is entitled to
receive interest or commitment fee (as the case may be) in respect of such
participation, (v) the release or substitution of all or any substantial part of
the collateral (if any) held as security for the Advances, or (vi) the release
of any guaranty given to support payment of the Advances. If the Bank sells a
participating interest in any Advances, Note, Commitment or other interest under
this Agreement, it shall within 10 Domestic Business Days of such sale, provide
the Borrower with written notification stating that such sale has occurred and
identifying the Participant and the interest purchased by such Participant.


            (c)          The Bank may at any time assign to one or more banks or
financial institutions (each an "Assignee") all, or a proportionate part of all,
of its rights and obligations under this Agreement, the Note and the other Loan
Documents, and such Assignee shall assume all such rights and obligations,
pursuant to an Assignment and Acceptance in the form attached hereto as Exhibit
F, executed by such Assignee and the Bank (and, in the case of an Assignee that
is not an Affiliate of the Bank, by the Borrower); provided that (i) the amount
of the Advances or Commitment subject to such assignment (determined as of the
effective date of the assignment) shall be equal to or greater than $1,000,000,
and (ii) unless a Default shall have occurred and be continuing, no interest may
be sold by the Bank pursuant to this paragraph (c) to any Assignee that is not
then an Affiliate of the Bank without the consent of the Borrower, which consent
shall not be unreasonably withheld. Upon (A) execution of the Assignment and
Acceptance by the Bank, such Assignee and (if applicable) the Borrower, (B)
delivery of an executed copy of the Assignment and Acceptance to the Borrower,
(C) payment by such Assignee to the Bank of an amount equal to the purchase
price agreed between the Bank and such Assignee, such Assignee shall for all
purposes be the party to this Agreement and shall have pro rata share of all the
rights and obligations of the Bank under this Agreement to the same extent as if
it were an original party hereto with a Commitment as set forth in such
instrument of assumption, and the Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by the
Borrower or the Bank shall be required. Upon the consummation of any transfer to
an Assignee pursuant to this paragraph (c), the Bank and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to each of
such Assignee and the Bank.


-45-

--------------------------------------------------------------------------------



            (d)          Subject to the provisions of Section 8.08, the Borrower
authorizes the Bank to disclose to any Participant, Assignee or other transferee
(each a "Transferee") and any prospective Transferee any and all financial and
other information in the Bank's possession concerning the Borrower which has
been delivered to the Bank by the Borrower pursuant to this Agreement or which
has been delivered to the Bank by the Borrower in connection with the Bank's
credit evaluation prior to entering into this Agreement.


            (e)          Anything in this Section 8.07 to the contrary
notwithstanding, the Bank may assign and pledge all or any portion of the
Advances and/or obligations owing to it to any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and Operating Circular issued
by such Federal Reserve Bank, provided that any payment in respect of such
assigned Advances and/or obligations made by the Borrower to the assigning
and/or pledging Bank in accordance with the terms of this Agreement shall
satisfy the Borrower's obligations hereunder in respect of such assigned
Advances and/or obligations to the extent of such payment. No such assignment
shall release the assigning and/or pledging Bank from its obligations hereunder.


         Section 8.08   Confidentiality. The Bank agrees to exercise its best
efforts to keep any information delivered or made available by the Borrower to
it which is clearly indicated to be confidential information, confidential from
anyone other than persons employed or retained by such Bank who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Advances; provided, however, that nothing herein shall prevent
the Bank from disclosing such information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over the Bank, (iii) which has been publicly
disclosed, (iv) to the extent reasonably required in connection with any
litigation to which the Bank or its respective Affiliates may be a party, (v) to
the extent reasonably required in connection with the exercise of any remedy
hereunder, (vi) to the Bank’s legal counsel and independent auditors and (vii)
to any actual or proposed Participant, Assignee or other Transferee of all or
part of its rights hereunder which has agreed in writing to be bound by the
provisions of this Section 8.08; provided, further, that to the extent
practicable under the circumstances, prior to disclosing such information
pursuant to clause (i) or (ii) of this Section, the Bank will provide notice to
the Borrower of such disclosure and, if reasonably requested by the Borrower,
shall cooperate with any attempt by the Borrower to overturn or invalidate any
request for such information (provided that the Bank shall not be required to
cooperate with any such attempt if the Bank determines, in its sole discretion,
that it would be materially prejudicial to the Bank or its interests to so
cooperate).

-46-

--------------------------------------------------------------------------------



         Section 8.09   Survival of Certain Obligations. Section 8.03 and the
obligations of the Borrower thereunder, shall survive, and shall continue to be
enforceable notwithstanding, the termination of this Agreement and the
Commitment and the payment in full of the principal of and interest on all
Advances.

         Section 8.10   Georgia Law. This Agreement and the Note shall be
construed in accordance with and governed by the law of the State of Georgia.

         Section 8.11   Severability. In case any one or more of the provisions
contained in this Agreement, the Note or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

         Section 8.12   Interest. In no event shall the amount of interest due
or payable hereunder or under the Note exceed the maximum rate of interest
allowed by applicable law, and in the event any such payment is inadvertently
made to the Bank by the Borrower or inadvertently received by the Bank, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the Bank in writing that it elects to have such excess sum returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Bank not receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may legally be paid by the Borrower under applicable law.

         Section 8.13   Interpretation. No provision of this Agreement or any of
the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.

         Section 8.14   Consent to Jurisdiction. The Borrower (a) submits to
personal jurisdiction in the State of Georgia, the courts thereof and the United
States District Courts sitting therein, for the enforcement of this Agreement,
the Note and the other Loan Documents, (b) waives any and all personal rights
under the law of any jurisdiction to object on any basis (including, without
limitation, inconvenience of forum) to jurisdiction or venue within the State of
Georgia for the purpose of litigation to enforce this Agreement, the Note or the
other Loan Documents, and (c) agrees that service of process may be made upon it
in the manner prescribed in Section 8.01 for the giving of notice to the
Borrower. Nothing herein contained, however, shall prevent the Bank from
bringing any action or exercising any rights against any security and against
the Borrower personally, and against any assets of the Borrower, within any
other state or jurisdiction.

         Section 8.15   Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

         Section 8.16   Termination of Existing Credit Facilities. Upon the
effectiveness of this Agreement, the parties hereto agree that the Amended and
Restated Credit Agreement between the Borrower and the Bank dated June 30, 2003
and Credit Agreement between the Borrower and the Bank dated February 28, 2006
shall be terminated and all amounts due and payable thereunder shall be repaid
by the first Advance made hereunder on the Closing Date.

-47-

--------------------------------------------------------------------------------



[The remainder of this page intentionally left blank]

-48-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal, by their respective authorized officers as of the day
and year first above written.

ATTEST: ATLANTIC AMERICAN CORPORATION                                /s/   Janie
L. Ryan                           , Secretary By:                    /s/  John
G. Sample, Jr.                 (SEAL)                          [CORPORATE SEAL]
Name:                      John G. Sample, Jr.                     Title: 
Senior Vice President and Chief Financial Officer     4370 Peachtree Road, N.E.
Atlanta, Georgia 30319-3000
Attention:  John G. Sample, Jr.,
                    Senior Vice President and
                    Chief Financial Officer
Telecopy number: (404) 266-5702
Telephone number: (404) 266-5501     WACHOVIA BANK, NATIONAL
ASSOCIATION     By:                      /s/   Ron Edwards               (SEAL)
  Name:                       Ron Edwards                                
Title:                       Senior Vice President                       
Lending Office
Wachovia Bank, National Association
171 17th Street, N.W., 5th Floor
Mail Code: GA 4507
Atlanta, Georgia 30363-1032
Attention: Ron Edwards
Telecopy number: (404) 214-7309
Telephone number: (404)877-6635

-49-